J-S37027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    OMAR ROBINSON                              :
                                               :
                       Appellant               :   No. 497 EDA 2021

             Appeal from the PCRA Order Entered January 27, 2021
             In the Court of Common Pleas of Northampton County
                Criminal Division at No. CP-48-CR-0001347-2015


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                           FILED JANUARY 10, 2022

        Omar Robinson (Appellant) appeals pro se from the order dismissing his

first petition seeking relief pursuant to the Post Conviction Relief Act (PCRA).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        This Court previously detailed the case history as follows:

              On November 23, 2012, the narcotics division of the Easton
        Police Department was involved in an ongoing investigation
        targeting the home of Corey Reavis [(Reavis)]. That day, officers
        conducted a controlled purchase of heroin from Patrick Hughes
        [(Hughes)] using a confidential informant.         Police officers
        observed Hughes leave Reavis’s home, walk to the informant,
        engage in a brief hand-to-hand transaction, and return to Reavis’s
        home. When Hughes returned to Reavis’s home, police observed
        Hughes interact with individuals on the front porch, including
        Appellant. Police took photographs of Appellant, Hughes, and the
        transaction. Police also observed Appellant’s minivan parked
        outside the residence.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37027-21


           Later that day, Appellant and Hughes shot and killed Ervin
     Holton (“Victim”) in Easton.2 A witness who was driving near the
     scene called 911 to report the shooting. She stated that, after
     hearing the gunshots, she saw two individuals in dark clothing
     running toward a nearby minivan. The Victim died from multiple
     gunshot wounds; ballistics evidence confirmed that there were
     two shooters.
        2 The Victim and Hughes were rival drug dealers and may
        have been in a dispute about Nicole Greene [(Greene)],
        the woman they both dated. N.T. Trial, 1/10/17, at 31-
        32.

           During the subsequent investigation, detectives from the
     Easton Police Department obtained consistent surveillance video
     that showed two individuals exit a minivan one block from the
     crime scene, walk towards the location of the shooting, and
     shortly thereafter, run back towards the minivan and drive away.
     Police officers also learned that Appellant’s girlfriend, Lisa Doorley
     [(Doorley)], owned the minivan.

           When police officers located the minivan at Appellant’s
     home, which he shared with Doorley, Appellant confirmed that
     only he and Doorley drive the minivan, and that he did not
     allow anyone else to drive the minivan. Upon confirming that he
     had been driving the minivan on the night of the murder, Appellant
     started crying.     Police searched the minivan with Doorley’s
     consent and found gunshot residue on the steering wheel and the
     driver’s side interior door handle.

           Homicide detectives also learned that Appellant and Hughes
     had spent much of the day together before the murder. Reavis
     confirmed that he had been hanging out with Appellant and
     Hughes that day. Reavis admitted that he had driven and dropped
     off the Victim at a store near the scene of the murder shortly
     before Appellant and Hughes murdered him.

           Also, cell phone records from Appellant and Hughes
     confirmed their whereabouts in south Easton, where the shooting
     occurred, and their close proximity to the area and each other
     when they placed the calls. The eyewitness called 911 at 5:39
     P.M., and the cell phone records showed that Appellant and
     Hughes made numerous calls to Reavis before and after the



                                     -2-
J-S37027-21


     murder. All calls stopped at the precise time of the shooting,
     consistent with the surveillance video.

           During the investigation, Hughes provided several different,
     inconsistent, and unsubstantiated alibis to police investigators.
     After his arrest, Hughes made several incriminating statements to
     fellow inmates (1) regarding his motive for the murder, and (2)
     claiming that he and his men were responsible for the murder.

            Thereafter, the Commonwealth charged Appellant with
     Criminal Homicide and Criminal Conspiracy. In October 2015, the
     trial court granted the Commonwealth’s Motion to try Appellant
     and Hughes jointly[, after having denied Appellant’s pretrial
     motion to sever].

                                   ***

           In January 2017, Appellant and Hughes proceeded to an
     eight-day jury trial. . . .

           The Commonwealth presented testimony from numerous
     witnesses, including Reavis, Greene, the Northampton County
     coroner, and numerous detectives and police officers. Appellant
     and Hughes did not testify and presented no evidence.

            On January 20, 2017, the jury convicted Appellant of First-
     Degree Murder and Criminal Conspiracy. On February 28, 2017,
     the trial court sentenced Appellant to life imprisonment without
     parole. Appellant filed a timely Post-Sentence Motion, which the
     trial court denied on August 4, 2017.

Commonwealth v. Robinson, 216 A.3d 343 (Pa. Super. 2019) (unpublished

memorandum at **1-6) (footnote 2 in original, remaining footnotes omitted).

     On direct appeal, Appellant was represented by Attorney James Brose

(Attorney Brose or direct appeal counsel). This Court affirmed the judgment

of sentence, rejecting Appellant’s claims that the trial court erred in: (1)

admitting evidence that Appellant was present at a drug transaction shortly

before the murder; and (2) failing to declare a mistrial after the prosecutor


                                    -3-
J-S37027-21


identified Appellant as a drug dealer in the opening statement. See id. at

**6-13.    The Pennsylvania Supreme Court denied allowance of appeal.

Commonwealth v. Robinson, 217 A.3d 788 (Pa. 2019) (Table).

      On April 30, 2020, Appellant filed a timely pro se PCRA petition raising

several claims of ineffectiveness of trial counsel, Liam Riley, Esquire (Attorney

Riley or trial counsel), and direct appeal counsel. The PCRA court appointed

Talia Mazza, Esquire (PCRA counsel), who filed an amended PCRA petition on

October 20, 2020, raising five claims of ineffectiveness of counsel. The first

claim alleged trial counsel was ineffective for failing to file a supplemental brief

raising issues pertinent to Appellant’s pretrial motion for severance.         See

Amended PCRA Petition, 10/20/20, at ¶¶ 10-11 (“At a hearing on the merits

for [Appellant’s] Motion for Severance, [the trial court] asked that [trial]

counsel file a supplemental brief regarding [Appellant’s] legal basis for asking

for severance. No supplemental brief was ever filed. The Court denied [the]

Motion for Severance.”). The PCRA court summarized Appellant’s remaining

four claims, which alleged ineffectiveness of direct appeal counsel:

      1) that Attorney Brose failed to advance on appeal a sufficiency of
      the evidence claim[;] 2) that Attorney Brose failed to advance on
      appeal [the trial c]ourt’s denial of Appellant’s Motion for
      Severance[;] 3) that Attorney Brose failed to advance on appeal
      a prosecutorial misconduct claim due to the Assistant District
      Attorney’s closing argument in which the Assistant District
      Attorney stated that Appellant was “caught in a lie” to a detective
      regarding his location during the murder; and 4) that Attorney
      Brose failed to advance on appeal a claim relative to [the trial
      court’s] ruling that a 911 call, identifying a Honda Odyssey as
      being present at the crime scene, was admissible evidence.


                                       -4-
J-S37027-21


PCRA Court Opinion, 4/30/21, at 4-5.

       The PCRA court conducted an evidentiary hearing on November 23,

2020, at which Appellant, trial counsel, and direct appeal counsel testified.

PCRA counsel subsequently filed a “no-merit” letter and motion to withdraw

as counsel, pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), asserting that all of Appellant’s issues were frivolous and no meritorious

claims existed.

       By order entered January 27, 2021, the PCRA court dismissed

Appellant’s petition and granted PCRA counsel leave to withdraw.1             On

February 25, 2021, Appellant filed two pro se documents (collectively,

“objections”), respectively titled “Objection to PCRA Court’s Notice Pursuant

to Pa.R.Crim.P. 907 of Intention to Dismiss,” and “Objections to PCRA

Attorney’s ‘No-Merit’ Brief Letter.” In the objections, Appellant argued, inter



____________________________________________


1  An indigent PCRA petitioner is entitled to appointment of counsel during
litigation of a first PCRA petition, including any appeal. See Pa.R.Crim.P.
904(C), (F)(2) (PCRA court must appoint counsel to represent indigent
defendant during litigation of first PCRA petition; the appointment is effective
throughout collateral proceedings, including any appeal from denial of PCRA
petition). However, where the PCRA court accepts a Turner/Finley no-merit
letter and permits counsel to withdraw, the petitioner is not entitled to the
appointment of new PCRA counsel, and he or she must retain private counsel
or proceed pro se in future proceedings. See Commonwealth v. Rykard,
55 A.3d 1177, 1183 n.1 (Pa. Super. 2012); Commonwealth v. Maple, 559
A.2d 953, 958 (Pa. Super. 1989) (where appointed PCRA counsel has been
permitted to withdraw pursuant to Turner/Finley, the appointment of new
counsel is unnecessary and improper).

                                           -5-
J-S37027-21


alia, that PCRA counsel was ineffective for (1) failing to address all of the

issues Appellant raised in his pro se PCRA petition; and (2) petitioning to

withdraw as counsel without conducting a diligent review of Appellant’s

claims.2 The PCRA court denied the objections, concluding they were “moot

and procedurally improper.” Order, 3/3/21 (footnote omitted).

       Appellant timely filed a pro se notice of appeal,3 followed by a court-

ordered Pa.R.A.P. 1925(b) statement.             On April 30, 2021, the Honorable

Jennifer R. Sletvold, sitting as the PCRA court, issued a comprehensive 31-

page opinion addressing the ten errors alleged by Appellant in the Rule

1925(b) statement. Appellant has abandoned the tenth issue in his appellate

brief; Appellant presents nine issues:

       1. Whether direct appeal counsel and PCRA counsel w[ere]
          ineffective for failure to advance claim of criminal homicide,
          where the Commonwealth failed to present sufficient evidence
          to identify the Appellant as the perpetrator of this homicide
          beyond a reasonable doubt.

       2. Whether direct appeal counsel and PCRA counsel w[ere]
          ineffective for failure to advance claim of criminal conspiracy to
____________________________________________


2 Recently, in Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021), the
Pennsylvania Supreme Court held, “a PCRA petitioner may, after a PCRA court
denies relief, and after obtaining new counsel or acting pro se, raise claims of
PCRA counsel’s ineffectiveness at the first opportunity to do so, even if on
appeal.” Id. at 401 (footnote omitted).

3Appellant was not served with a copy of the January 27, 2021 dismissal order
until February 5, 2021. Appellant timely filed his notice of appeal on March 1,
2021. See Pa.R.A.P. 108(a)(1) (computation of appeal period begins on the
date the clerk of court “mails or delivers copies of the order to the parties”);
Pa.R.A.P. 903(a) (30-day appeal period); see also Commonwealth v.
Jones, 700 A.2d 423, 426 (Pa. 1997) (explaining “prisoner mailbox rule”).

                                           -6-
J-S37027-21


        commit homicide, where the Commonwealth failed to establish
        beyond a reasonable doubt, the existence of a conspiratorial
        agreement.

     3. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that the redaction of the
        non-testif[y]ing co-defendant’s statement and confession,
        along with statements by the prosecutor in closing arguments,
        was insufficient to preclude the jury’s inference that the
        Appellant was the co-conspirator in violation of Bruton v
        United States, 391 U.S. 123, 88 S.Ct. 1620 L.Ed.2d. 476
        (1968). 1/13/17 at pg 91, 1/17/17 at pg 92, 1/13/17 at 178,
        and 1/19/17 at pg 66, 69, 87-88.

     4. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that trial counsel was
        ineffective for failure to argue and file supplement brief in
        support of Motion for Severance.

     5. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that the Appellant’s
        Sixth Amendment Confrontation Clause rights were violated by
        not allowing the Appellant to cross-examine Mr. Sandt as to his
        identification of what he believed to be a Honda Odyssey, on
        the night of the homicide.

     6. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that trial court erred in
        failing to grant a mistrial on prosecutorial misconduct, when
        the prosecutor[’s] reference to unrelated infamous crimes,
        Boston bomber 1/19/17 at pg 73, and the O.J. Simpson Case
        1/19/17 at pg 71.

     7. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that trial court erred in
        failing to grant a mistrial on prosecutorial misconduct when
        prosecutor expressed his personal belief [Appellant] “gets
        caught in a lie,” 1/19/17 at pg 83.

     8. Whether direct appeal counsel and PCRA counsel w[ere]
        ineffective for failure to advance claim that trial court erred in
        failing to grant a mistrial on prosecutorial misconduct when
        prosecutor repeatedly made misstatements of the facts as to


                                     -7-
J-S37027-21


           the Appellant’s alleged confession stating that he said “I really
           wasn’t out there.” 1/19/17 at pg 83,85.

       9. Whether PCRA court and PCRA counsel failed to comply with
          the requirements of Turner/Finley prior to counsel’s “No-Merit
          brief letter,” and Motion to Withdraw, and PCRA court’s order
          to dismiss, when PCRA counsel failed to add claim 5, 6 in
          original PCRA petition 4/30/20 at pg 55-57, and 58-60.

Appellant’s Brief at 4-5.4

       Our review of Appellant’s issues,

       is limited to the examination of whether the PCRA court’s
       determination is supported by the record and free of legal error.
       The PCRA court’s findings will not be disturbed unless there is no
       support for the findings in the certified record. This Court grants
       great deference to the findings of the PCRA court, and we will not
       disturb those findings merely because the record could support a
       contrary holding.

Commonwealth v. Maxwell, 232 A.3d 739, 744 (Pa. Super. 2020) (en banc)

(citations omitted).     We review the PCRA court’s decision for an abuse of

discretion.    Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013).

Further,

       [w]e view the evidence of record in a light most favorable to the
       Commonwealth, as the prevailing party below. We are bound by
       the PCRA court’s credibility determinations, unless those
       determinations are not supported by the record; however, we
       review the PCRA court’s legal conclusions de novo.

Commonwealth v. Flor, 259 A.3d 891, 902 (Pa. 2021) (citations omitted).




____________________________________________


4As we discuss below, these 9 issues differ from the issues raised in the Rule
1925(b) Statement.

                                           -8-
J-S37027-21


      Preliminarily, we note that Appellant’s pro se brief (excluding tables and

appendices) is 80 pages long and does not contain a word count. Pursuant

to Pa.R.A.P. 2135, a principal brief is limited to 14,000 words; when the brief

exceeds 30 pages, the appellant must certify with the appellate court that the

brief complies with the word limitation. See Pa.R.A.P. 2135(a), (d).       “The

certification requirement is not limited to counsel: Pro se litigants, too,

are obliged to provide a certification for a primary brief that exceeds thirty

pages.” In re Delevie, 204 A.3d 505, 510-11 (Pa. Super. 2019) (citations

omitted). Here, Appellant’s brief exceeds 14,000 words, and he has failed to

file a certificate of compliance pursuant to Rule 2135. Moreover, in violation

of Pa.R.A.P. 2111(a)(11), Appellant has failed to attach a copy of the Rule

1925(b) statement.    While we construe pro se filings liberally, we remind

Appellant that pro se litigants must comply substantially with our rules of

procedure, and “pro se status confers no special benefit[.]” Commonwealth

v. Blakeney, 108 A.3d 739, 766 (Pa. 2014); see also In re Delevie, 204

A.3d at 511 (same). However, as the brief does not hamper our review, we

consider the merits of Appellant’s claims.

      We address Appellant’s first two issues together, where Appellant

argues direct appeal counsel was ineffective for failing to raise a challenge to

the sufficiency of the evidence supporting his convictions, and PCRA counsel

was ineffective for failing to raise the issue of direct appeal counsel’s

ineffectiveness in this regard. See Appellant’s Brief at 10-32.


                                     -9-
J-S37027-21


      To be entitled to relief based on a claim of ineffective assistance of

counsel, a PCRA petitioner must establish that: (1) the underlying claim is of

arguable merit; (2) there was no reasonable basis for counsel’s action or

failure to act; and (3) but for counsel’s error, there is a “reasonable probability

the result of the proceeding would have been different.” Commonwealth v.

Treiber, 121 A.3d 435, 444 (Pa. 2015). Failure to satisfy any of the three

prongs   is    fatal   to   a   claim   of   ineffective   assistance   of   counsel.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014).                      Counsel is

presumed to provide effective assistance, and it is the petitioner’s burden to

advance sufficient evidence to overcome this presumption. Commonwealth

v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016). “Finally, counsel cannot be

deemed ineffective for failing to raise a meritless claim.”             Id. (citation

omitted).

      Appellant argues the evidence failed to establish his identity as a

perpetrator.    See Appellant’s Brief at 14 (“The eyewitnesses in this case

provided no evidentiary value, when it comes to identifying the two

[perpetrators] in this case.”), 20 (“The scientific analysis did not reveal any

evidentiary evidence as it relates to the identification of the unknown alleged

suspected shooters.”). Appellant further asserts the Commonwealth “failed

to present any testimonial evidence, direct, and/or circumstantial evidence

that the Appellant conspired to commit this crime, other than association with

the [co]defendant in this case,” i.e., Hughes. Id. at 29.


                                        - 10 -
J-S37027-21


      In his Rule 1925(b) statement, Appellant did not claim that direct appeal

counsel and/or PCRA counsel was ineffective with respect to sufficiency of the

evidence.     Rather, he solely challenged the sufficiency of the evidence

supporting his convictions, which is distinct from an ineffectiveness claim.

See Rule 1925(b) statement, 3/29/21, at 1 (unnumbered); see also PCRA

Court Opinion, 4/30/21, at 9 n.6 (noting Appellant’s claims in the 1925(b)

statement challenged “the sufficiency of the evidence and [are] not claims of

ineffective assistance of counsel by, for example, failing to timely raise such

claims on appeal.”); Commonwealth v. Bond, 819 A.2d 33, 40 (Pa. 2002)

(a PCRA petitioner must pursue a distinct ineffectiveness claim to circumvent

waiver of underlying claim of trial court error that could have been previously

litigated).   Accordingly, Appellant waived his first two claims.         See

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (superseded on other

grounds) (“any issues not raised in a Rule 1925(b) statement will be deemed

waived”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement …

are waived”); see also Hill, supra (“the Rule’s provisions are not subject to

ad hoc exceptions or selective enforcement”); Greater Erie Indus. Dev.

Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en




                                    - 11 -
J-S37027-21


banc) (“it is no longer within this Court’s discretion to ignore the internal

deficiencies of Rule 1925(b) statements.”); Bond, supra.5

       In his third issue, Appellant argues direct appeal counsel and PCRA

counsel were ineffective for failing to challenge the admission at trial of an

inculpatory statement made by his co-defendant, Hughes, in violation of

Bruton v. United States, 391 U.S. 123 (1968). See Appellant’s Brief at 33-

41; see also Bruton, 391 U.S. at 135-37 (a confession from non-testifying

co-defendant that directly incriminates defendant in a joint trial is of such a

powerfully incriminating nature that an instruction to the jury limiting its

consideration of the confession is insufficient to cure prejudice to defendant

from the confession’s admission at trial).

       Again, Appellant failed to raise this ineffectiveness claim in his Rule

1925(b) statement; rather, he raised a general Bruton claim alleging trial

court error. See Rule 1925(b) statement, 3/29/21, at 1 (unnumbered); see

also PCRA Court Opinion, 4/30/21, at 14 (“it is unclear as to what Appellant

is objecting.       Appellant does not specify any statement of his co-




____________________________________________


5 Even if not waived, Appellant’s ineffectiveness claims would not warrant
relief, as there is no arguable merit to his sufficiency challenge. Johnson,
supra (counsel cannot be deemed ineffective for failing to raise a meritless
claim). See also PCRA Court Opinion, 4/30/21, at 8-14.

                                          - 12 -
J-S37027-21


defendant[.]”). Accordingly, for the same reasons discussed above, Appellant

waived this claim. See Hill, supra; Bond, supra.6

       Appellant next contends trial counsel was ineffective for failing to file a

supplemental brief concerning the pretrial motion for severance.             See

Appellant’s Brief at 42-49.7 Appellant asserts trial counsel’s failure caused

him “to be tried along[]side of his co-defendant and convicted of first degree

murder and conspiracy to commit murder, on evidence that could not be used

against [] Appellant if he was tried alone.” Id. at 43.

       The PCRA court, in its opinion, disposed of this claim by concluding trial

counsel had a reasonable basis for not filing a supplemental brief on the

severance issue. See PCRA Court Opinion, 4/30/21, at 17-21. Our review

discloses that the PCRA court’s analysis is supported by the record and the

law, and we agree with its conclusion. We therefore adopt the PCRA court’s

reasoning as our own. See id.




____________________________________________


6 Even if not waived, Appellant’s ineffectiveness challenge would not warrant
relief, as there is no arguable merit to an underlying Bruton challenge. See
Johnson, supra. In reaching this conclusion, we rely on the PCRA court’s
reasoning. See PCRA Court Opinion, 4/30/21, at 14-16.

7 To the extent Appellant argues direct appeal counsel and PCRA counsel were
ineffective in this regard, the claim is waived because Appellant did not raise
it with the PCRA court in his PCRA petition, Rule 1925(b) statement, or
otherwise. See Pa.R.A.P. 302(a) (issues cannot be raised for the first time on
appeal); Commonwealth v. Washington, 927 A.2d 586, 601 (Pa. 2007)
(“Any claim not raised in the PCRA petition is waived and not cognizable on
appeal.”); Hill, supra.

                                          - 13 -
J-S37027-21


       In his fifth issue, Appellant argues the PCRA court erred in failing to find

that direct appeal counsel and/or PCRA counsel were ineffective for failing to

advance a claim regarding the allegedly improper admission of an eyewitness

911 call at trial, in violation Appellant’s right to confrontation. See Appellant’s

Brief at 50-60.

       Appellant waived this ineffectiveness claim because he did not raise it

in his Rule 1925(b) statement or PCRA petition (Appellant alleged only trial

court error in admitting evidence violating his Sixth Amendment Confrontation

Clause rights). See Rule 1925(b) statement, 3/29/21, at 2 (unnumbered);

Hill, supra; Bond, supra; see also PCRA Court Opinion, 4/30/21, at 21 (“in

Appellant’s Amended PCRA Petition, Appellant raised a claim of ineffective

assistance of counsel against his [direct appeal] counsel, Attorney Brose, for

failing to advance on appeal the ruling of admissible hearsay regarding the

911 call. However, Appellant’s issue as presented in the instant appeal is not

an ineffective assistance of counsel claim, but appears to solely allege an error

on behalf of the [trial c]ourt.” (emphasis added)).8

       We next address together Appellant’s issues numbered 6 – 8. Appellant

contends the PCRA court erred by failing to find direct appeal counsel

ineffective for not raising a claim of prosecutorial misconduct related to the


____________________________________________


8 Even if not waived, Appellant’s ineffectiveness challenge would not warrant
relief, as there is no arguable merit to his underlying Confrontation Clause
challenge. See Johnson, supra. In reaching this conclusion, we rely on the
PCRA court’s sound reasoning. See PCRA Court Opinion, 4/30/21, at 21-24.

                                          - 14 -
J-S37027-21


prosecutor’s: (a) improper reference to unrelated “infamous crimes” in closing

argument; (b) reference in closing to Appellant getting “caught in a lie”; and

(c) misstatements of fact in closing regarding Appellant’s alleged confession.

See Appellant’s Brief at 61-71.9

       Appellant did not raise these ineffectiveness claims in his Rule 1925(b)

statement. Rather, he asserted claims of trial court error in failing to grant

a mistrial based on prosecutorial misconduct in closing argument. See Rule

1925(b) statement, 3/29/21, at 2 (unnumbered). Thus, we again find waiver.

See Hill, supra; Pa.R.A.P. 1925(b)(4)(vii); see also Satiro v. Maninno, 237

A.3d 1145, 1150 (Pa. Super. 2020) (“Even if the trial court correctly guesses

the issues [a]ppellant raises on appeal and writes an opinion pursuant to that

supposition the issues are still waived.”) (citation and brackets omitted).10

       In his final issue, Appellant argues the PCRA court erred in dismissing

his petition where PCRA counsel rendered ineffective assistance, and violated

the requirements of Turner/Finley, supra, based on her failure to address

in her “no-merit” letter two issues which Appellant raised in his pro se PCRA

petition (i.e., claims of prosecutorial misconduct for misstating facts during

closing argument and improperly referencing unrelated “infamous cases”).


____________________________________________


9Appellant also argues PCRA counsel was ineffective for failing to assert direct
appeal counsel’s ineffectiveness in relation to these claims. See Appellant’s
Brief at 61, 65, 68.

10In the absence of waiver, these claims lack merit such that no relief would
be due. See Johnson, supra; PCRA Court Opinion, 4/30/21, at 24-29.

                                          - 15 -
J-S37027-21


See Appellant’s Brief at 77-79; see also id. at 78 (asserting PCRA counsel

“failed to conduct a thorough review of the case prior to making a

determination that all issues raised by [Appellant] had been addressed prior

to” filing the no-merit letter).11

       The Commonwealth responds:

       In her no-merit letter, PCRA counsel addressed two of Appellant’s
       three prosecutorial misconduct claims; specifically, that the
       prosecutor stated Appellant was caught in a lie and that the
       prosecutor allegedly misstated facts in his closing argument.
       Appellant appears to be correct that PCRA counsel did not address
       his third prosecutorial misconduct claim, related to the
       prosecutor’s reference to other infamous cases, in her no-merit
       letter. However, . . . there is no prejudice to Appellant based on
       this omission by counsel[, i.e., in light of the PCRA court’s above-
       mentioned rejection of this meritless claim (which Appellant raised
       in issue number 6)].

Commonwealth Brief at 35-36 (citations omitted).

       We agree that this ineffectiveness claim fails.    See Johnson, supra

(counsel cannot be deemed ineffective for failing to raise a meritless claim);

Treiber, supra (to prevail on an ineffectiveness claim, a petitioner must

prove, inter alia, prejudice); see also PCRA Court Opinion, 4/30/21, at 30

(“even if Appellant’s PCRA counsel had litigated [the ineffectiveness claims

related to prosecutorial misconduct,] the claims appurtenant to them would




____________________________________________


11 Appellant repeats several claims of ineffectiveness of direct appeal counsel
and trial counsel that he raised in his prior issues. See Appellant’s Brief at
73-76. Since we have already rejected these claims, we do not address them
further.

                                          - 16 -
J-S37027-21


have been dismissed because they lack merit.” (footnote and some

capitalization omitted)).

      Finally, we address Appellant’s three pro se motions filed with this Court.

On December 2, 2021, Appellant filed a “Motion for Extension of Time to File

Response to Appellee Brief” (motion for extension). The next day, he filed a

“Motion to Compel Original Response Brief Transcripts by the Commonwealth

and Original Concise Statements of the Matter by Appellant” (motion to

compel). In sum, Appellant claimed the Commonwealth prejudiced him and

caused   undue    delay     by   intentionally      and   improperly   mailing   the

Commonwealth’s      Appellee     Brief   to   the   Pennsylvania   Department     of

Corrections’ (DOC) central mail processing center in Florida, instead of

sending it to the state prison where Appellant is incarcerated.            Also, on

December 10, 2021, Appellant filed a “Motion for Stay on Petition for Review

Pending Reply to Appellee’s Brief” (motion for stay), in which he again raised

the same claim of Commonwealth impropriety.

      The Commonwealth has responded,

      Pursuant to DC-ADM 803(1)(A)(4), the only mail permitted to be
      sent directly to a state correctional institution is “privileged
      incoming correspondence.” “Privileged incoming correspondence”
      is defined as “mail from an inmate’s attorney,” “mail from a court,”
      or mail from an elected official that “involves matters related to a
      confidential investigation process or similar concerns.” All other
      mail must be sent to the [DOC’s] central mail processing center
      at Smart Communications/PA DOC, P.O. Box 33028, St.
      Petersburg, Florida 33733. Pursuant to DC-ADM 803(1)(B)(1),
      “non-privileged correspondence that is sent to a prison instead of
      the [DOC’s] contracted central mail processing center” will be
      refused.    Any document that the Commonwealth sends to

                                         - 17 -
J-S37027-21


      Appellant, including its Appellee’s Brief, is non-privileged inmate
      correspondence because there is no attorney-client relationship
      between the District Attorney’s Office and Appellant. As such, the
      Commonwealth cannot send mail directly to the prison where
      Appellant is housed because it is not a privileged correspondence,
      as confirmed by an email from an attorney for the [DOC].

Response in Opposition, 12/9/21, at 2-3 (paragraph numbering and citations

to attached exhibits omitted). The Commonwealth is correct. Therefore, we

deny Appellant’s motions.

      For the reasons discussed above, Appellant is not entitled to post-

conviction relief. We therefore affirm the PCRA court’s dismissal of Appellant’s

petition, relying in part on the PCRA court’s well-reasoned analysis.

Accordingly, the parties shall attach a copy of the April 30, 2021 opinion

authored by Judge Sletvold, sitting as the PCRA court, in the event of future

proceeds relevant to this matter.

      Order affirmed. Motion for extension denied. Motion to compel denied.

Motion for stay denied. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2022


                                     - 18 -
                                                                                          Circulated 12/30/2021 09:52 AM




              IN THE COURT OF CO:MMONPLEAS OF NORTHAMPTON COUNTY
                             COMMONWEALTH OF PENNSYLVANIA.
                                   CRIMINAL :DIVISION

COMMONWEALTH OF PENNSYLVANIA

                                                                      No. 497 EDA 2021
        V..
                                                                      Trial Court NU.: CR-1347-2p15


OMAR .ROBINSON

        Defendant.


                                         MEMORANDUM OPINION


                                   I..      Factual and Procedural History

        This Mexnoranduxn OpInion:is filed in accordance.with Rule 1925(x) of the Pennsylvania Rules

of Appellate Procedure...Following an.eight=day jury trial before the undersigned judge,.the Appellant,

.Oinar Robiiksaii {hereinafter, "Appellant"},     was found guilty of criminal homicide as. 3riurder of the

first degree, in. violationof 1.8.Pa.C.S.A. §2501.; and criminal conspiracy to       comfnit murder ofthe'first

degree ; in   violation. of 1S Pa,C.S.A., §903     A1.   These crimes .arose out of Appellarit's role in.-the

shooting. death of Ervin Holton (hereinafter, "Holton") on November 23, 2012 in. the. City of Easton,


Pennsylvania.

         For purposes. 'o.f trial,. Appellant's -criminal information was joined with the criminal.

information of Patrick Hughes. (hereinafter "Hughes'%. who.was charged. with. Criminal Homicide, :in

violation of 1.8 Pa.C..S.A_ §25.01' and Criminal Conspiracy to. Commit Criminal Hoiicide, inviolation

of 18 Pa.C.S..A. §00.3 A1. Both: Appellant and Hughes were "convicted as charged:.

         This Court senteheed Appellant. on February.'2$;.2017 as follows-1) for the charge of ihurder

in the: first degree, to serve a-term of-.life imprisonment.          without .the passibility    of parole      in   'a




   Hughes was charged with.Criininal Homicide for soliciting Appellant to commit the criminat homicide :and/or
 aiding, agreeing,. or attempting to aid Appellant in planning or committing same.


                                                         1
Pennsylvania state correctional institution- and 2) for the charge of criminal conspiracy to commit


criminal homicide as murder in the: first. degree, to.a concurient.period of incarceration of twenty (2.0.)

-to forty (40) years in. aPennsylvania state: correctional institution.

        At trial,.AP pellant was.represented by Attorney Liam.:Riley,'who was privately retained as:

counsel.. Post-trial, and subsequentto the timely filing of apost-trial .motion on behalf of Appellant;2

Attorney Riley filed apetition to withdraw as counsel and requested this Court to appoint.new counsel

for Appellant. Following aconference that took place on May 5,,2017,.-this. Court entered an Order

allowing Attorney Ri ley to withdraw as counsel. By Order.of Court dated May 18, 2017, we appointed

James F. Brose,*Esquire to repiesent.Appellant on appeal.

         We denied Appellant's post-trial motion..on August 4, 2017. Appellant filed acounseled direct

 appeal. This Court authored an Opinion in. accordance with Rile -1925(a) of the Pennsylvania Rules

 of Appellate Procedure, which was filed on October l6, *20.17. Ultimately,, on Apri1:2, 2019,. the

 PenrisylVania Superior Court.:affirmed the Judgment of Sentence.               Appellant filed. a petition for'

 allowance of appeal with the Pennsylvania Supreme Court, which. was. denied.

         For background. purposes, the relevant facts of the ease.
                                                                 ,as stated by the Penrnylvaiiia Superior ,

 Court in.-the O.pinion.affifining sentence,:are'as follows:

         On Nov.emb*er..23, 2012 ;the narcotics division of the Easton Police.Department was
         involved in an ongoing. investigation. targeting*the home.of Corey Reay.is. That day,
         officers conducted. a. :controlled..purchase of heroin from Patrick-Hughes using a
         confidential informant. Police.officers observed Hughes leave Reavis's home; walk
         to the infortnarit, engage in abrief hand -to-hand transaction, and return to Reavis's
         home. When Hughes returned to Reav s's home,. police observed Hughes interact
         With *individuals on the:.front porch, inc.luding,Appellant. Police took photographs
         of Appellant ;Hughes, and the transaction. Police. also observed.Appellant's minivan
         parked outside the residence.

          Later that day, Appellant and Hughes shot and killed. Ervin Holton C.Victim") in
          Easton. A witness who was driving near the scene called.911. to reportthe shooting.
          She stated. that ;after hearing the gunshots; she. saw two individuals in.dark clothing


  2On March:%*2017,-Appellant.fled apost-sentence.rnofion,.entitled."Motion   fora New Trial." Within this Motion,
                         l.bases for.hi.s request for anew trial_•
  Appellant raised severa.

                                                        2
running toward anearby`minivan. The Victim died from multiple gunshot wounds;.
ballistics evidence confirmed that. there were two shooters.

During the* subsequent investigation, detectiVes.from the.Easton Police Department
obtained consistent surveillance video that showed two individuals exit aminivan
one block from the .crime: sce. no,* walk towards the location of the -shooting; and
shortly thereafter, run back towards the noinivan and drive away. Police officers also
learned that. :Appellant's. girlfriend ;Lisa Doorley, owned the minivan.

When police officers located the minivan at-Appellant's home, which he shared
with.Doorley, Appellant confirmed that only he and. Doorley drive the.rninivan,.and
that he did noYallow anyone else to .drive the minivan. Upon confirming that he. ha d
been driving tho minivan* on the'night of the murder, Appellant.started crying. Police:
searched the .minivan with Doorley's consent and found gunshot. residue on. the.
steering wheel and. the. driver'.s side interior door handle:

Homicide .detectives also learned that Appellant and Hughes had spent much of the.
day together. before the murder..Reavis confirmed that he. had been hanging out with.
Appellant and Hughes that day. Reavis. admitted that he had driven and dropped off
the Victim at.a store near *the scene of.the murder shortly before Appellant: and
Hughes murdered him.

Also,. cell phone records from Appellant and Hughes confirmed their Whereabouts
 in south Easton, where the shooting. occurred, and their closes proximity to the area
 and each other when they placed the calls.. The eyewitness called .911.at 5;39 P.M.,
 and the cell phone records showed that Appellant and Hughes made numerous calls
 to Rea     before-and after the murder. All calls .
                                                   stopped at the precise time of the
 shooting, consistent with•the surveillance video.

 During the investigation, Hughes provided several different, inconsistent,. and.
 unsubstantiated alibis to police, investigators. After his arrest, Hughes made several
 incriminating stateinents.:to.:fellow inrnates.(1) regarding his motive. for the murder,.
 and (2) ciauning:that he and his. men were responsible for the murder..

 Thereafter, the Commonwealths charged Appellant .With Criminal Homicide and
 Criminal Conspiracy. In October 2015, thp trial. court granted the CommonWealth':s.
 Motion* to try Appellant and Hughes jointly.




 In January 2017, Appellant and Hughes proceeded to an eight-day jury trial....

 The Commonwealth presented testimony from numerous witnesses ; including
 Reavis ; Greene, the Northampton County coroner, and numerous detectives and
 police officers. Appellant and Hughes did not testify and presented no: evidence,

  On *January 20,. 2017., the: jury convicted Appellant.of First-Degree Murder and.
  Criminal Conspiracy.


                                               3
           On February 28, 2017, .the trial coust.sentenced Appellant:ta Life imprisonment
           without'parole.
Co1YlPi   ovnVeaIth v. Robinson, J-SS :1008-18, (Pa. Super. Apr. 2, 201.9) (footnotes omitted).

           On April 30, 2020, Appellant filed atimely pi-o se Motion* for Post-Conviction Collateral

Relief. On June. 8, *2020, this Court appointed.Attorney Robert Eyer to represent Appellant. Air issue

framing conference was. held on July 17, 2020, Attorney Eyer asked for leave. to file an .Amended *

PCRA Petition on behalf.of Appellant. Iti the interim, Attorney Eyer announced his retirement as

Conflicts Counsel,. and this Court appointed. counsel, Talia..R. Mazza, Esq, .(hereinafter "PCRA

Counsel"), to represent Appellant. On August 20,.2020, we granted Appellant's Motion to Extend

Time to File an A.meiided PCRA Petition.

            On October 26, 2020, PCRA Counsel submitted an Amended.Petition for:Post-Conviction

Relief, raising five claims for relief, all which dealt with ineffective assistance. of counsel. The first

 claim, which was against Attorney Liam Riley, was aclaim that. Attorney Riley, was ineffective fair

 failing to    file   a   supplemental brief regarding Appellant's pre=trial Motion for Severance.                         This

 supplemental brief was requested due to an alleged Bruton'violation.in that Appellant'
                                                                                      sco-defendant, .

 Hughes, may have made.an incriminating siatementagainst Appellant. The other four claims raised

 in Appellant's Atnended Petition for Post- Conviction Relief were against Appellant's court-appointed

 appellate.- counsel, :Attorney James Brose.             These --claims as stated in Appellant's Amended PCRA

 Petition were as. follows: 1) that Attorney* Brose failed to advance on appeal asufficiency of the

 evidence 7claim, 2) tltat Attorney Brose failed to advance on appeal this Court's denial of. Appellant's

 Motion for Severance, 3) that-Attorney Brose .failed to advance on appeal aprosecutorial misconduct

  claim due to the Assistant.D strict Attor'ney's closing aigumentin which the. -
                                                                                Assistant District Attorne}+

 :stated that. Appellant was. "caught in alie" to.a:detective regarding his location during the murder; and



  3Bruton    v:.United Stcaes,'•391 .U.S. 123 (1968), field that a.defendant's. confrontation clause rights are violated.when
  anon-testifying codefendant°s.confession nari>;ng the*.defendant as.       .a participant in the crime. is intiroduced at their
  joint trial ;.
               even if the. jury is. instructed.to consider the. confession only against the defendant.

                                                                 4
'4) that Attorney -B•rose failed to. advanc e on appeal a-
                                                         claim relative to our ruling tfrat a 911 .call,,

identifying :a Honda *Odyssey as being present at the c.rime scene,.was.admissible evidence.

         On. November 23,.2020, this Court held an evidentiary hearingon' the. issues that Appellant


raised in -his Amended PCRA Petition.                 Following .this hearing, PCRA Counsel submitted a

 Turner/Fihley no-merit letter in lieu of a.brief in support of the PCRA Petition; as. well as aMotion.to

 Withdraw as Counsel. By Order dated January 27, 2021., having already held an evidentiary hearing,

 we dismissed Appellant's PCRA, stating that upoii consideration of the. no-rrierit'letter., as well:as upon


 6& independent review of the record in this :tiiatter following the. hearing on the PCRA Petition, we

'were satisfied that there were no genuine issues concerning ahy material fact and that .Appellant was.

 not:entitled to post-conviction collateral relief We also permitted PCRA Counsel. to. withdraw.

             We note that on February 25, 2021, Appel larit fled pro se documents, entitled "Defendant's

 Objection to.*PCRA Court's Notice Pursuant to Pa.R.Crim.P. 907 of intention to Dismiss.Defendant's

 Motion for Past-Conviction Collateral.Relief" and "Objections. to PCRA Attorney's `No-Merit' Brief'


 Letter Dated January 25., 2M...            However; we denied these "Objections" as moot and procedurally


  improper. 4

             On March 1, 2021, Appellant filed a Notice..of Appeal of our January 27, 2021 Order

 .dismissing his Amended PCRA Petition. On:March 29,-202:
                                                        1I
                                                         .pursuant.to this: Court's 1925(b) Order,

  Appellant filed apro .se Concise. Statement of Matters Complaine d 'of on. Appeal.

                                      11.       Matters Complained of on .
                                                                         Appeal


             In his Concise Statement of Matters Cornplained of on Appeal, Appellant asserts the


  following ten issues:




  d We did . not'issue anotice of intentto dismiss the Amended PCRA Petition without a-        hearing because. ahearing*on
   Appellant's Amended PCRA Petition was held on November 23, 2020. In our Order of January 27. ;2021 dismissing.
   Appellant's Amended PCRA Petition, which constituted afinal order €or: purposes of appeal, we advised, Appellant.
   of his right to. appeal to this Court within thirty days of the date of the Order.. See Pa.R.Crim.P. 910; Pa.R.A.P.
   903(a).
                                                              5'
1.     The .evidence was' insutfident.to support aconviction of criminal homicide., where the

       Commonwealth failed to present `suffic'ient`evidence to identify   the Appel[ant. as the

       perpetrator of this Homicide. beyond a. reasonable. doubt.

2.     The evidence was insufficient to ..support abonvictian of criMirial conspiracy to.. commit

       homicide, where the Commonwealth failed to establish beyond areasonable doubt, the.

       existence. of aconspiratorial agreement.

3.     The redaction of the non    testifying co-defendant's stateirient,and confession; along with

       statements'by the prosecutor in closing arguments was irisufficient to prectude the.jury's

       inference that the Appellant was the ..co=conspirator in violation of Bruton V.. United

       States, 391 .U.S. 123, .88 S.Ct 1620 LEd. 2d 476 (1968) [sic] and its progeny.

4.     Trial *.*counsel was ineffective for failure to argue and file asupplement [sic] brief in

        support of the Se.yerance Motion.

 5.    The.Appel[ant's sixth amendment. -confrontatian clause rights:were violated by not:

        allowing the   Appellant to cross-examine Me. Sandt as to his identification of what he

        beiieved to* be a. Honda   Odyssey.

 6. The .Tria1 Court erred in failing to grant amistrial on prosecutorial misconduct when

        prosecutor express [sic] his personal belief when he stated that the Appellant "Gets

        caught'.in alie" 1/1911.7 at p. 83..

 .7.    The Trial Court erred. in failing. to .grant amistrial on prosecutorial inisconduct.when the.

        prosecutor repeatedly made misstatements of the fact of the'record when he stated that

        the Appeallant [sic] said that"I really was not their [sic] "arid he "fesses.up" tsic] 1119117

        at p., 83 and .1/19/17 at p:95, "we haven't pushed the. issue of.Mr. Holton dealing drugs"

         1/19/17 at 67, 77..




                                                  6
       S.   The Trial. Court erred in failing to grant anustrial..on.prosecutorial misconduct when..

            prosecutor reference to unrelated infamous crimes, 61 Simpson and ,the Boston bomber

            case. 1119117 at p. 71 -and 1/19/1:7 at 73.

       9. .
          PCRA Court and PCRA Counsel failed to comply with the requirements of Turner/Finley

            prior to Counsel's "Wo-merit' brief letter['] and Motion to Withdraw- and .PCRA          Court's

            order to dismiss when PCRA Counsel failed to -add. claims S, 8. in original PCRA Petition

            x-/30/2(520 at p. 55-57; and 58-60.

        10: Counsel £ailed to object during trial .and preserve    for. appeal an introduction of hearsay
            testimony that was used to describe his client as ashooter.



We.address below Appellant's statemerits-of matters complained of on appeal.

                                               .III.    Discussion

        ".[A]n appellate couit.reviews the PCRA. court'.s.findings of.faet*to. determine Whether they

are supported by the record; and. reviews its conclusions of law to determine whether they are free

front legal error: The. scope of review is limited to the findings of the PCRA-court and the. evidence.

of record, viewed in the light Fnost favorable to the*prevailing party at the trial level."'

Commonwealth v. Freeland, 106.A.3d 768, 775 (Pa. Super. 2014) (quoting Cothmonweallh v. Spotz, .

84. A.M 294 ;311 (Pa.,2014)) (.citations and. internal quotation marks omitted)..

        To*be entitled to PCRA relief,'on appellant must .establish..byia preponderance of the

evidmce,-that his conviction or sentence resulted £torn one or more of the enurnerated. errors in 42

Pa:C:S..§ 9543{a)(2), his claims have not been previously litigated. or waived:,. and "the failure to

 litigate the issue prior to or during. trial ... or on direct.: appeal could not have .been the result of any

 rational, strategic or tactical decision by counsel:" Id.; 42 Pa.C..S. §9543(4)(2), (a)(3), (a).(4): An

 issue is previously litigated if"thehighest appellate court in which [appellantj could have had review

 as amatter of right has ruled .on the merits:of the issue." 42 Pa.C.S. §.9544(a)(2), An issue is waived


                                                          .7
if appellant "could h..ave .raised it but failed to do so before trial, at trial, .... on appeal or in aprior

state postconviction:.proceeding." 42 Pa.C.S. §9544(b), see also,. Commonwealth v. Re.* bini on,- 82

A.3d 998,, 1005. (Pa. 20.13).


    1..   "The evidence was insuf.Ircient to support a.'conviction of.erimina*1homicide, where the
          Commonwealth failed.to present sufficient evidence to"identifythe Appellantms the
          perpetrator of this homicide.beyond areasonable doubt."

    2.    "The .evidence was insufficient to support aconviction of criminal conspiracy to cotrimit
          homicide, where. the Commi onweialth failed to establish beyond areasanab.doubt,
                                                                                     le.        the
          existence of a*conspi ratorial agreement:"

          On his direct app ea l
                               ;.- Appellant raised ;albeit   untimely, the :issue:. of sufficiency   of the


evidence with respect to. the offenses .of which he was convicted -criminal homicide and crim inal.

conspiracy to commit homicide. In our Mernorandum Opinion that was fled in accordance. with

Rule: 1:925     of the Pennsylvania Rules. of Appellate Procedure,. we addressed all of the issues

contained iri•Appel1ant's. untimely Rule 1925(15). Statement, including the issues regarding sufficiency

of the*evidence: In.the.Pennsylvania Superior Court's Opinion affinning the Judgment of Sentence ;

the Superion.Court.noted-the late filing.of Appellant's Rule 1925(b) Statement. In this Opinion, the

 Superior Court addressed the merits of only Appellant's briefed issues, which did not' include the

 untimely raised sufficiency of the evidence claims:s

           Sccause these claims involve the sufficiency of the evidence; they necessarily implicate the

 "truth- determining process" and raise.a question whether an "innocent. individual" has been

 convicted. Cotnmonwealth v. Perlman, 572. A.2d 2, 4-5 (Pa. Super. 1990). Therefore, sufficiency of

 the evidence claims are cognizable under the PCRA,*arid awaiver of the claim on direct appeal may




 'The two 4rsefed issues Thar the Superior Court addressed were whether this Court erred by permitting evidence-that
 'Appellant was present a..t adrug transaction earlier in the day of the subject homicide and: whether. we erred by. not
 declaring amistrial after the• prosecutor's opening. remarks Wentif ed Appellant as adrug dealer.


                                                            8
be excusable.. See id, 572 A.2d at 46 Although we believe that:Appellant's claims involving

suffciency of the *evidence maybe waived at this point, we address.the rn* erits of same below.

        .As indicated supra ;.
                             We. provided adetailed analysis regarding.why Appel lanfs`sufficiency'of

the evidence claims are without merit in our Memorandum Opinionthat was filed in .accordance with

Mule 1925.(x) of the Pe.nnsylvan.ia Rules ofAppeIlate Procedure. on October 16, 217. *Our argument

with respect to this issue, asset forth in our 1925(x) Memorandum Opinionjn pertinent part, was.as


follows:

         The standard to apply in determining. the sufficiency of the. evidence. is whether,
         "viewing 'the.: evidence in the light' most 'favorable. to the: Commonwealth and
         drawing allproper inferences .favorable to the. Comf.
                                                             honwealth, the '
                                                                            triee of fact could
         reasonably have* determined 'that all of :elements. of the crime to have been
          established beyorid areasonable doubt." Corte. v. Kelilit s, 500 Pa, 321, 45.6 A.2d
           1.49 (1983'). Further, our Superior Couit has stated:

                    Evidence will be deemed sufficient to support the verdict when it'
                    establishes each mater-ial element of the crime charged and the
                    commission thereof by the accused,. beyond a reasonable doubt."
                    Commonwealth Y. Brener, 876 A.2d 1029, 1032 (Pa. Super. 2005).
                    Nevertheless; "the. Commonwealth need not establish guilt to a
                    mathematical. certainty " Id..; see also CormriorrwimIth v. Elguado, 760
                    A.2d 1181, 1185.(Pa. Super. 2000) (...`[T]he.. facts and circumstances
                    established.by the Commonwealth need not be absolutely incompatible
                    with th e de.fendant's innocence" ). Any doubt about thc.defendant's guilt

                    is to be resolved by the. fact finder unless. the evidence is so we  and
                    inconclusive that, as amatter of law; no probability offact.can he drawn
                    from tl,e combined circumstances. See Commonweollh v. •DiStefano,
                    782 A:2d 5.74, 582 (Pa. Super. 2001).

                    The Commonwealth may sustain. its burden *by means of wholly
                    circumstantial evidence. See :
                                                 Brewer, 87.6 .A:2d at 1.032. Accordingly,
                    "[t]lie fact that the evidence establishing. adefendants participation in
                    a crime is circumstantial does not preclude a conviction where .the
                    evidence coupled: with. the reasonable inferences drawn therefrom
                    overcomes       the    presumption     of   innocence."   Id..  (quoting.
                    Comrnlonwealth v. 'Murphy, 795 A. 2d 1025 ,. 1038-39 (Pa. Supe r.
                    2002)).:Significantly, .(the .appellate court) may not substitute ...
                    judgment - far that of the fact finder; thus ; so '.long as the evidence
                    adduced, accepted. in the lightniost favorable to the Commonwealth,


  Notably, these claims, as.presented.in Appellant's instant.Concise Statement of Matters, are. solely claims
 -6
 challenging the suff ciency of the: 0iden•e'and. not claims of ineffective.assistance ..of counsel by,. for example;
  failing to timely raise.s.u.ch claims .on appeal,

                                                             9
                  demonstrates the. re* spective. elements of adefendant's crimes beyond a
                  reasonable doubt, .the appellant's convictions will .be upheld. See
                  Brewer,           876.            A.2d            at.          1032.

         Corn. V* Rahnian, 75 A.3d 497; 500-01 (Pa. Super. 20.13).(citing Corn.. V. -
                                                                                    Pettyjohn >.
         64.A.3d*1072*(Pa. Super. 2013) (citations omitted)).

         In the. instant case,. the Commonwealth. presented sufficient evidence. in order'.to
         su..stain*convictions against Appellant for both Criminal Homicide for iritentionallyi
         knowingly,: recklessly or negligently causing the..shooting: death.. of Holton on
         November 23, 2012;. and Criminal :Conspiracy to Comtriit Criminal Homicide for
         conspiring with Hughes to cause the. death *of.Holton. As. further discussed below,
         all evidence presented at trial, -including the testimony of- multiple witnesses
         presented at trial, establish that Appellant caused the shooting death of Holton on
         November 23, 2012:

         A person commits the crime of criminal homicide and violates IS Pa. C. S. §2561
          (a) "if he intentionally; knowingly, recklessly or: negligently causes the death of
         -another. human being."       To 'sustain a criminal conspiracy conviction, the.
          Commonweaith must establish that_ a defendant entered into an agreement to
          commit or aid* in an unlawful act with another person or .persons,. With a-shared
          criminal intent, and -an overt act was done: in the conspiracy's furtherance, lg.
          Pa.C.S. §903; 7 Coma. v. Rios;546 Pa. .271, 684 A.2d 1025 ;1030 (1996). The overt:
          act need not accomplish the crime -it need only be in furtherance thereof In fact,
          no crime at ail need be accomplished for the conspiracy to be committed. Coma. v..
          WeiMerl 602 Pa. 33; 38--39,.
                                     977 A.2d.1163, 11646 (2009).

          The evidence presented at trial,. including the extensive testimony of. multiple
          witnesses; was sufficient to enable the jury to find that all of the elements' of the
          charged offenses were established beyond..a reasonable doubt. Detectives from the
          Easton Police Department;reported to .a residence. :on the south side of Easton in
          response to a911 call that was made at approximately.5:45 p.m, on 1Vovernber 23,
          20.12: Notes of Testimony (N_T:), 1/12/17, at p.`73; N.T.,.1117/17 at pp. 42, 45, The
           911 call revealed that witness,. Christine Sandt, heard gunshots fired when she was
           drivirig in* the City of Easton across the :street from the Sole Mio Restaurant and
           observed two individuals: in dark clothing running toward: aminivan. N:T.,..1/12/17,
           at pp.. 73-75; N.     1117!17, at pp. 42-43, 4.6=47;'See. also Corn. Exhibit 12.


           At the scene; the detectives identified Holton as the •otim.
                                                                  i     N.T., 1
                                                                              /10117, at:p.... 102 .
                                                                              *

           The coroner determined tihat the cause of death.was ahomicide by multiple gpnshot.



7   Section 903 provides, in relevant part:

           (a) Definition of conspiracy; =A person is gttilty of conspiracy with another person or persons. to commit a
           crime if with .
                         the intent of.promoting or facilitating its winna
                                                                         ission he:

           (1) agrees.with such other person .or 'persons that they or one or more of them Will engage in conduct which
           constitutes such crime or an attempt or'solicitation to commit such crime ...


                                                            -10
wounds. Id. at P. 156. An expert in.forensic pathology, Dr. Zhongxue :Hua, M.D.,
testified that an autopsy of Ho.   ltoi':s body revealed .that there .were. six wounds
caused by five shots fired at. Holton. N.T.., 1112/17 ;.
                                                       at pp. 1:28-:129: Dr. Rua testified
that abuilet*that entered Holton from 'the left side armpit area cross midline into
the left lung.. into :the midlihe major blood vessel into the right upper and lower
portion, subsequently exit in the. right side of the Back" was the fatal gunshot wound.
Id. at p.. 124.

Furth6r;*Detect'Ives Darren Snyder, -Christopher Miller and Matthew Rush; who. are
employed with the City of Easton Police Department, testified regarding. video
surveillance on the evening of the shooting.. The video depicted two individuals
exit adark-colored minivan about ablock away from the crime scene., walk. in the
direction of the.scene,*then. run back toward the minivan in the area of the Sole Mio
Restaurant and drive -away minutes.later. N.T., 1112/17; :at pp. .181, 212; N.T.,.
 I/l`3117,. at *pp. 10; 12; N.T. ; 1117117 at pp. 143 -145.. The Commonwealth also
.presented evidence that Appellant and I-Iughes were. the individuals seen in.the
video surveillance. Appellant's girlfriend, Ms. Doorley; was. the owner of adark-
colored minivan. N.T., 111 2/17., at pp. 189192. When Detectives Millerand Rush
went to Appellant's ;home to. search the jriinivan at-the home of Appellant and Ms.
Doorley, Appellant indicated that he was lhe operator of the minivan on the date of
the homicide; and he became emotional when he was questioned. further about the*
incident. 7d. at pp. 1:94-195, 196-197, 2.19-220. A search of the. minivan revealed:
gunshdt.residue on the steering wheel and, the driver's side interior door handle.
       11.11117 at p. 125.

Testimony from an .individual. natned Corey Reavis (hereinafter, "Reavis")
established.:that Appellant and Hughes were together during the afternoon on the
date of the homicide. Reavis testified that ; subsequent to `"hanging out" with
Appellant and Hughes at his house. on that day, just before the shooting occurred ;
-

he drove Holton to a. location near* the residence where Holton. was. shot.. N.T.,
 111311?, at p. 190, 19.2-193, :196.

 Celt phone. records confirmed. that Appellant and Hughes had been making .several
.phone :calls between themselves and.Reavis shortly before the time of the homicide,
 but at'approximately 5:39. p.m. -just before the`tiine that the 911 call was made-
 all. calls between their ceased, only to resume again.. minutes following. reports: of
 the shooting. N.T., 1/12117, at pp. 15-16, 19-20, 22-25. The cell phone records .:also
 evidenced that Appellant'and Co-Defendant Hughes were,in close proximity to one.
 another when the calls were made because the calls were being transmitted from .the
 cell tower locatedonJhe.south side of Easton, Id. at pp. 15-1.6.

 Other testimony confirmed. that Appellant and Hughes were together during the-
 afternoon on the date of the homicide. Specifically, the vice unit of the Easton
 Police Department was investigating Hughes on that day. As a.'result of this vice.
 investigation, photographs were taken .showitlg that Hughes. made ahand-to-hand
 drug transa .tion*and:then went to ahouse located several minutes from the murder
 scene. Detective Arrendondo testified that he.observed a.Honda Odyssey, parked
 outside of this house. N.T., 1/12/17, at pp.'140-145:


                                              '11.
       The police 'investigation. further disclosed that Hughes had provided. several
       different and inconsisteri alibis as to where lie was: on .the day of the homicide, none
       of which the detectives could substantiate. N..T.,.1/18/17., at p.'7.. Detective. Darrell
       Snyder conducted an interview of Hughes. Detective Snyder testified as follows:

                 When 1. first .asked hire where were :you on this date ; it's* a* significant -
                 date we're talking. about, Black Friday, the day after Thanksgiving..
                 This is less than two weeks afterwards. When 1. first spoke to him, his
                 first indication was he was at his girlftiend's the entire day. Then the
                 photographs and'make the purchase or the sa le .by the vice .   detectives,
                 then he changed. his story. [sic] 1was at. my girlfriend's house from 3
                 pm. until 8:3.0 p.tii_ -when Iwent to my other girlfriend's 11OUSe. During :
                 the course of speaking with him, again it continued to evolve to ;Iwas
                 selling drugs to aguy name [sic] Mike; in this case he did. However,
                 that'was earlier: in the morning not at-the time his homicide occurred.
                 Then he'changed his story a   gain-that he sold t.o awhite guy named .Dan
                 and he provided me a.description,. at Center and Berwick Street, -which
                 is near where. it happened but still a significant distance away.
                 Speaking to hhn further,-he.admits to driving by the victim's house
                 shorily -before. the homicide. occurs. He also says that he. sees Sabree, s
                  the person who drove up to — the victim up to the scene. He also
                  indicates .that. he would have. been driving: .By his. own words, he
                  admits that he was probably driving by the. scene around the time the
                  homicide occurs. This. evolution of where it's at to me. it struck me as
                  it k
                     ept changing. .Any'.time 1threw -something. else at him, it-would
                  change to. adapt to whatever I. was saying. That was, tome, asignifica»t
                  event in there..

        Id. at pp. 7-9..

        Timothy Graves (hereinafter, "Graves t% ari -inmate. incarcerated. in a state
        cori fictional facility who -shared a prison transport with Hughes, testified that
        Hughes boasted to him about the .fact that. he had prepared an alibi. for.the time. of
        the homicide. N.T., 1/17/17, at pp. 88, 92. Hughes indicated to Graves that the
        reason for the instant homicide was because Hughes felt disrespected by the actions
        of a:girl he was*seeing while he was incarcerated. Id.. at pp..90-92. Graves testified
        that Hughes stated to him that "his mans haiadied that." When :Hughes made this
        statement to Graves, Graves testified that Hughes used ahand gesture to give the
        impression'that Hughes' "mans" shot the .new boyfriend. of Hughes' ex-girlfriend.
        Id. at p. 92:

         Multiple letters that Hughes wrote to the girl referred. to in Graves' testimony,
         Nicole Greene, were submitted. at trial. 1n these. letters ;Hughes professed his love
         to Ms. Greene: See Com.. Exhibit 47 B; see also MT: 1/18/17 at *pp. 27-61.

         Hughes' cel lirlate, .Tarries Martin, -testif ed at. trial regarding what Hughes told him
         about this:case. The testimony was as. follows:

a: SaUree in Corey Re t
                      tyis' nickname. N.'F.,...1./1313 7, at p: ]
                                                                98:

                                                              12
                                                                i
                                                                4:




        Attorney Pepper:         Did he:tell you; anything: about it. after reading
                                 that 'newspaper article about: the murder-in this
                                 case?

        Martin:                  Not at first. It was like: acouple days late.r,:and.l
                                 don't .know how -the conversation'- started but it.
                                 came up, the homicide, you know, with the boy.
                                 It .was abig thing :about. Larry Holmes. about.
                                 putting up for the. boy and stuff iike that and Ilet
                                 it go.       He said, yeah, that's. my work.

        Attorney.Pepper:            Ae .said in referring to the article about the
                                 killing, the murder; he said, that's my work?

        Martin:                  Yeah. He'was like, that's my work. My mans
                                 did .it.


         Attorney.Pepper:        He. said, that's .my work, my man did it?

         Martin:                 Yeah.

NT. ;1/13'11.7, at pp...90=91.

Finally,. Detectiv e
                   .Snyder testified that his investigation revealed that there were at
least*two shooters. Scientific analysis of the shell casings that were found an ,the
porch of the scene and the Iive round.: that was next, to it came from one weapon.
N.T., 1/11/17,.at pli: 5;39: *The analysis further revealed that the bulk of the shell
:casings at the scene,. which were found. near the body. of Holton, came from a
separate firearm. Id. Detective Snyder explained as follows:

         All the shell casings under the tent came back tp the same weapon. The
         live round that was found on -:thee scene was compared to the shell
         casings that was. [sic] found on the porch next to .it. They came back to
         asecond weapon. The: way they determine this is every. time a..firing
         pin hits the back, it snakes acertain impression. They ekainine this
         under amicroscope.. They can compare striations to each other and do
         that rnatch. That's how they're able to. deten-  nind that..All the shell
         casings that were under that tent area,, one firearm. Live round and
         shell casing on.the porch was from asecond firearm even though same
          caliber and snake and model of a.M* .munition,Ahey were deterinined to
          be.                two                 separate                weapons.

 Id. at p. 39. Detective Snyder opined that.there were not only two.separate firearms
 used, but that there were also two separate shooters. He reached this conclusion
 based on.the significant distance between the location of where the bulk of the shell
 casings were founds and the location of where. the other casings and live roun& were ,
 found*.. Id. at p. 40..


                                              .13
         The:- evidence presented at trial shows that Hughes was the member. of the
         conspiracy who .devised 'the murderous. plot. and ordered Appellant,. his co=
         conspirator, to carry out the plot. ln.accordance with these orders; Appellant went.
         to the*home of Janine Edwards, where the murder occurred ;which waa where they
         expected the victim to beat that time, and murdered the: victim by shooting him at*
         least. five*times.:See N.T., 111211.7, at pp. 1.28-129. This evidence was sufficient to
         establish beyond. a reasonable: doubt that Appellant, in a conspiratorial fashion,.
         acted with malice aforethought and with aspecific intent to kill. See Corn. V.. Boyle,
         .470 Pa. '343,. 368 A.2d 66.1 (1.977) (evidence that :defendant was, member of
         conspiracy to kill :three persons was sufficient `to support guilty verdict against.
         defendant in prosecution of three counts of first degree murder).
         -




Trial Court.Opinion,. 10/16117, at pp..4-10.

         .For the reasons. stated on pages.4-10 of our Merriordhduiri Opinion, set forth above, Appellant

is not entitled to relief based on his sufficiency of the. evidence claims 9

    3.   "The redaction .  of the non-testifying co-defendant '
                                                              sstatement . and confession;along with
         statements by the prosecutor in'   closing arguments was insufficient to preclude the jury's
         inference that the Appellant was the co-conspirator -    in. :Violation.of Bruton v. United
         States, 3.91. U.S.123, 88 S:Ct'1620 LEd..2d 476 (1968) .[siej *and its progeny."

         Upon review of this, alleged statement. of error, we submit that it is.unclear as to.what.

Appellant is objecting. Appellant'does not specify any statement of his co-defendant, nor does he


specify what comments of the prosecutor to which he is referring.

         Appellant's co-defendant, Hughes, did not take the witness stand at the time :of trial.

However, if AppellantIs referring to the testimony of Hughes' cellmate, James Martin, in which Mr.

Martin stated that Hughes told him that it was "work" and that his "mans did it" Appellant's issue


has no merit.

          Prior to: Mr. Martin's testimony; counsel for the. Commonwealth. stated the following for the.


 record, but   out of the presence`ofthe fury:
          For the record -Mr. Martinis here. Imet, with him for approxilmitelyten minutes.
          And I. advised Me. Martin that due to. certaiA legal, requirements in his testimony, he
          cannot say .... that defendant Hughes told Mr. Martin my boy, quote, "O",.end quote,


 9We:note:that appellate counsel for. Appellant's. co-defendant,. Mr. Hughes, bad argued asufficiency of the evidence
 claim to the Superior Court. €n an Opinion dated April 3, 2019, the Superior Court: struck down this claim.
 Caindionwealth v. Hughes., J-S51009-18 (Pa. Super.. Apr.• 3,. 2019).

                                                          1.4
       Aid it. Iinstructed. Mr. Martin that he is permitted to say,.quote, Mr-.Hughes as;
       saying my boy did it, but he. carn►ot use the word "O."

NX,1/1.312017, pp.   85 -86.

This Court instructed Mr. Martin as follows: "..:..kneed to issue*.an order, an instruction.. to you10

follow what Mr: Pepper said. Ineed you: to not mention that .Mr. .Hughes made any reference to

anyone named "O." It-is.permissible for:yau to mention, if it's truthful,.that Mr. Hughes mentioned

the.phrase my boy...." Id. at p. 86: Following.these comments on the record, Appellant's trial

counsel stated that he was satisfied with.the colloquy. Id..at p. 88:

        The testpmouy of Jarnes Martin,   relevant to   this issue, was'the following-

                Attorney Pepper          Did he tell ..you anything. about -it. after reading
                                         that newspaper article about the murder in this
                                         case?

                Makin:                   N.ot at first. It Was -like. acouple days later, and I
                                         don't know how the..conversation started but it.
                                         carne up, the.homicide; you know, with the.boy.
                                         It was abig thing. about Larry Holmes about
                                         putting up for the boy and stuff like* that and Ilet
                                         it go:-       He said, yeah, that's .my work.

                 AttornOyTepper           .....He .said in referring to the article about the
                                          killing, the murder, he. said, *that's my work?

                 Martin:                  Yeah. He was .like, that's my work. My maps
                                          did it.

                 Attorney Pepper:         He said, that's: my work; my man did it?

                 Martin:.                 Yeah:

 N.T., 1113/17, at pp. 90-91. During his testimony; Mr. .Martin*never made any direct reference.to

 Appellant or to anyone named "O", and no objection was made by trial counsel. Because .this* issue

 was not objected to during trial and because this issue was not. raised in Appellant's .PCRA Petition,

 we believe this issue to be. waived. However ;should it not .be considered as waived,, it is nevertheless


 meritless.



                                                        15
          In'Brulon, the United_States Supreme Court .held that, if anon-.testifying co-defendants

confession directly and, powerful ly implicates the defendant.in the crime,       then an instruction* to the.

jury to .consider the evidence   only against the. co-defendant is insufficient, essentially as amatter of

law, to protect the defendant's. confrontation rights. *See Cons.   V.   BO-ujn ;.592 Pa. 376, 39.4., 925 A.2d

147,.157 (2401) (summarizing holding of Bruton*).- Therefore, Bruton applies when there is             a

powerful]y    incriininating confession made by anon-testifying defendant during.a joint trial.. Isere,

we do   not believe that there was any testimony that would directly and powerfully implicate

Appellant: The Pennsylvania Supreme Court has held that `substituting the. neutral phrase. "the guy"

:or "the other:. guy." for the defendant's name. is an appropriate redaction. ..See Commonwiedlth*v.

Travers, 564 Pa.. 362 ;372, 768'A.2d 845, 851 {2001). The redaction employed in this case,."the.

boy" .and "my mans       did not implicate &ufori concerns in the same way as astatement that

 incriminates the defendant on .its face, either by. actually naming him or by an obvious method .of


 deletion—Id.

           With regard to any statement made by    the.. prosecutor during. closing arguments that would

 have   been in violation of Bruton, again, it is unclear as to what Appellant is referring. Nevertheless,

 we submit that nothing in the prosecutor's     closing remarks disclosed to the jury that Mr. Hughes's

 statement as relayed in Mr.     Martin's testimony had beenledacted and/or unequivocally identifies

 Appellant as the individual whose name was removed. See Commonwealth v. Cannon, 6.14 Pa. 494,

 .22 A.3d 21 d, 219 (201 1.). Even if the              did reference evidence: other than the redacted

 statement;. linking Appellant to the crime with other properly admitted evidence is not aviolation of

 the.Brut6h rule. See id.

     4.     `Trial counsel was ineffective for failure to argue and file .
                                                                         asupplement [sic] brief in
           support ofth:e Severance Motion"

           -To establish.trial .counsel's ineffectiveness, apetitioner must demonstrate: (1) the underlying :

  claim has arguable merit; (2),couilsel had no reasonable basis Tor the course of action. or inaction


                                                       .16
chosen; and (3) cou rise i's -action or inaction prejudiced. the petitioner.. See Strickland v.-Washington,

466 U.S..668 ; 104..5. Ct. 2052,-80 L. Ed..2d.674 (1984), Coinmonivealth v. Pierce, 515'Pa. 153, 527


A.2d 973 (1987).

        A PCRA petitioner will be:granted relief. only when he proves; by .dpreponderance of.the.

evidence ;that his convidiion -or sentence resulted from the ineffective assistance. of counsel which,. in

the circumstances of the particular case ;so underini-ned the truth- determining process that no reliable

adjudication of guilt or innocence could have .taken place. 42 Pa.C.S: §9543(a)(2)(ii). Counsel is

presumed effective ;and. to rebut that presumption, the PCRA petitioner must demonstrate that

counsel's performance Was deficient and that such deficiencyprejudiced him. Freeland,- I06.A.3d at

775. Counsel's assistance is deemed constitutionally effective .once it is determined that the

petitioner has not established anyone of the prongs of the ineffectiveness test. 6nmomvealth v.

Rohn, 964.A.2d 398, 406 (Pa. Super. 2008).

        :Here ;AAppellant's Motion for   Severance was filed by Attorney Matthew Deschler, who

                           trial. We. denied the. Motion for Severance: and, permitted Appellant's case
 represented.Appellanf pre -

 to.be joined.with.thd case of his. co-defendant,-Patrick Hughes. Attorney Deschler subsequently

 withdrew as counsel for. Appel lant,.and.Appellant privately retained. Attorney Liam Riley as his

 counsel. On March 7, 20.18,..Attorney Riley appeared for ahearing, andthe Following discussion

 took place on'the record between Atiorney.Riley, Assistant. District     Attorney Blake,   and the Court

 with respect to Appellant's Motion:for Severance:

         THE COURT:                        All right. Mr. Riley I.kno.w you didn't file :a motion
                                           far [Appellant], .prior counsel did,. but :let: me just go
                                           through with you what -1believe is. in his' motion.
                                           There was amotion for: severance. Iheard that. I
                                           did hear that. at the time I:decided to join'the cases;
                                           Did .you, need to be heard on that again today?

          ATTORNEY RILEY;                  Idid  read his motion and his brief. And. Your
                                           Honor, the only thing lwas unclear of:is whether or
                                           not the issue .of the co=defendant's statements was
                                           addressed during that argument.       I believe the

                                                       17
                                       Commonwealth intends' to introduce- a statement
                                       through an informant that Mr. Hughes. iaade some
                                       admissions.

      *THE COURT:                      1don't think we did. Did we?

       ATTORNEY.BLAKE:                 There was some discussion about. that. But we
                                       didn't have ahearing.

       THE COURT:                      .If you: need to be. heard on that today,-you may. You
                                        want. me to rule on your motion.-for severance as. a
                                        result of that?

       ATTORNEY RILEY:                  Yes, Your Honor, unless Your Honor would like.
                                        additional   case    law    on   that   subject.

       THE COURT:                       if you want to submit it, you can.

Notes of Testimony (N.T.) 3/7/2Q18, at pp. 1617. Subsequently, during this same hearing, the


following exchange took place on the record:

       ATTORNEY RILL,Y::                1`s it still the intention of the Commonwealth to
                                        introduce statements of Mr. Hughes. that .implicate.
                                        [Appellant]; is that correct?



        ATTORNEY BLAKE:                 ..,..There may be a. statement, and-1 understand
                                        under Bruton that statement would have. to be kept.
                                        out.or else. it would have. to be. redacted in some way
                                        to get it in: I'm aware ofthat.

        ATTORNEY RILE Y;                That -is my only issue with the..consolidation
                                        whether or nat.the details of h.ow that would be
                                        admitted are. going to be. 'So I.guess maybe before
                                        we go forward Ican clarify with counsel —it doesn't
                                         have to. be today exactly — what he wants to
                                         introduce and Imay have asupplemental motion.

Id. at p. 170. At the conclusion of the .hearing, when this Court attempted to clarify that Attorney

 Riley was briefing the argument regarding Appellant's Motion.to Suppress arid/or the.Severance

 Motion, Attorney Riley responded, "Yes, Your I-ionon. The severance only pending my

 conversations with counsel." Id. at::p. 172.




                                                    18
          .Attorney Riley never did file asupplemental brief:- In: our Opinion disposing of Appellant's

omnibus pretrial motions, we stated "[t]his. Court never received further argument.froni Robinson,

and as such, we iiifer`that Robinson does not take issue with the cases being: consolidated due to any

statements that may be .offered by the Commonwealth.          Trial Court .
                                                                          ,Cpinion, 8/15/16, tit p. 2.1.

          At the PCRA hearing in this matter,. Attorney Riley testified as .follows. with respect to this


issue:

          .PCRA .COUNSEL:                  So at the stage where you were [Appellant's]
                                           attorney, was : there any argument that Judge
                                           Slet•old had asked of counsel regarding severance?

          ATT.QRNEY RILI{✓Y:               1don't believe, there was. argument ... [T]he issue
                                           that* .t saw to be the most significant was. the Bruton
                                           issue with Mr. Hughes' staterrient. So. Iraised that
                                           issue, not. in aformal.rnotion, but with*Mr. Blake ....



                                           Based on our conversation, we agreed that the
                                           statement of Mr. Hughes would be redacted such as
                                           the Bruton issue. would. be corrected, and Idid not
                                           see any*other issue to raise with. respect to that issue,.
                                           with respectto severance issues.

                                           So I. believe Istated at one court. appearance ....
                                           that Fwould have :no further argument on that issue
                                           unless we.*could not come up with an agreed upon
                                           redaction.

 N.T..1 1/23/2020,..at pp. 4-5: •
                                06' cross=examination of,Attorney Riley, the fallowing. took


 place:

           ADA PEPPER:                      Mr.: Riley;.ifI understand your testimony
                                            correctly, you were not. directed by the Court to fle
                                            a supplemental brief, you were , offered the
                                            opportunity; is that correct?

           ATTORNEY RILEY:                  Yes,..I think that's:right.

           ADA PEPPER:.                     And you felt it was- not necessary to file a
                                            supplemental brief at that time since those. issues
                                            have previously been briefed and argued by prior
                                            counsel?


                                                        19
           ATTORNEY RILEY:                        Y.es,.that's correct. ibelieve there were.a few
                                                  motions. that. were. outstanding -at that point,
                                                  including suppression. And) did argue that issue,
                                                  but not with respect to severance s J did. not. You
                                                  are correct..
Id. at pp. 8-9.

           In the no-merit .letter, with respect to the issue.ofwhether Attorney Riley rendered ineffective


assistance iri failing to provide further argument regarding Appellant's Motion for Severance, PCRA


Counsel provided the following :informed analysis of the circumstances of this case as they apply to


the relevant law:

           A review of the .jecord as well As -testimony .elicited from Attorney Riley
           demonstrate that he, after discussion with the Commonwealth, decided. that no
           supplemental brief was warranted. He W* as able to come to•an agreement with the:
           prosecution that the* statement. from [Appellant's] co-defendant was suffciently
            redacted so. ,as to .not implicate Bruton. Attorney Riley had a.reasonable basis not
            to file this brief as the issue, that said brief was to encompass was already addressed.
            Therefore, under Strickland,. Attorney .Riley's representation of the Defendant was
            not ineffective and as such [Appellant]: is not: entitled to relief. 1
                                                                                 1d..

No-Merit Letter, 1./2S121,.p:.4*(emphas'is in original).             10   We. agree and adopt .tllis assessment herein

as the reason for which this issue on appeal lacks merit. As.made.clear by the testimony; Attorney


 Riley `triade*tlie informed decision. not to file. asupplemental brief with respect to the severance

 motion. Further, to the extent that the contested Bruton issue concerned the redacted statement of

 Mr. Hughes as..testified to by James Martin, which is. discussed above;" this underlying issue has no



 10   we note that while this analysis is.found on the fourth page of PCRA Counsel's no-merit letter ;the pages of the
 no-rueritletter are unnumbered.

      At:a hearing .held on   October 9, .201S,.counsel.for the Commonwealth stated the. following:

            To my.ltnowledge;there is but one possible statement from.anybody [       that]implicates the
            two defendants together.. In other words;, Mr. Robinson does not give a statement that
            implicates Mr. . Hughes. Mr. Hughes does not give astatement that implicates Mr. Robinson.
            There is awitness, and he's mentioned in the affidavit'ofprobable cause, that says words to the
             effect, Mr: Hughes admitted that this was .his work and he.had.his boy"0" do it. He says
             He never said Omar Robinson. Normally, under Bruton, I recall, that being redacted or
             changed to my boy X did It, which would be the. standard redaction- for that type of
             statement. That's the only one I'm aware;ofA don't think that'one statement, which we would
             be willing to alter in some, redacted. form, is enough to prevent. these two from being joined.

 N.T., 14/912015, pp. N-25 (emphasis. added):

                                                               '20
merit. Attorney Riley's. decision io forego argument on ameritless issues cannot properly serve as-

    basis of;a claim of ineffective assistance of counsel. Therefore, AppeIlant,is entitled to no relief
the .

on this alleged statement of error) 2

    5:    "The Appellant's sixth amendment .confrontation clause rights were violated by not
         allowing. the Appellant'to cross= examine Mr. Sandt as to his identifcation of what. he
         Believed to be aHonda Odyssey."

         Similar to..Appellant's alleged .errors above regarding .sufficiency of the evidence, Appellant

uhtitmly raised this alleged error regarding aviolation of his sixth amendment *rights on direct

appeal. The merits of Appellant's untimely- raised sixth amendment claim were. not addressed on

appeal., however, we* nevertheless addressed the merits of same in our Memorandum Opinion.'in.

accordance with RUle 1.925.(a) ofthe Pennsylvania Rules of Appellate Procedure,. filed on .'October

 15, 2017.   We note that in Appellant's Amended PCRA Petition,. Appellant raised a.claim.of
ineffective assistance.. of counsel .against his appellate counsel,-Attorney Srose ;.
                                                                                    for failing to advance

 on appeal the ruling of admissible hearsay regarding the 911 call. However,-Appellant's issue as

 presented in the instant appeal is. :not an ineffective assistance *
                                                                    of counsel'claim, but appears to solely

 allege an error on. behalf of the. Court, Therefore we believe this issue to be waived..

          Even if this issue is not deemed 'to be waived,. it is without merit for the reasons stated on.

 pages 19-22 of Our Rule 1925.(a) Opinion referenced above.. Our argument with respect to this issue,

 asset forth*in our 1925,(a) Memorandum Opinion, is the following:

          In this Statement of Error, Appellant objects to *the playing of one 911. tape to the
          jury .in which Christine Saridt reported her observations with regard to the
          November 23, 2014 shooting. this-91 l.t     ape :
                                                      .   reflects abrief conversation between
          Ms. Sandt :and the 911 operator in which 1vls:.Sandt reports that there were shots
          fired, that she -Observed then running off toward:a.dark colored van that was'located




  !2 we note:that appellate oounsel.for Appellant's co- defendant, Mr'_.Hughes, had argued to. the Superior Court.,that

  we erred in deriving his motion to sever his case. from Appellant's case. In an . Opinion dated .
                                                                                                  April. 1, 20T9., the
  Superior Court found. this claim. to be meritless: Comrriosrwealtlr v. Hughes, J=SS10fl4-18:(Pa..Super. Apr. 3, 2019 ):.


                                                             21
                                                                          •} L




     by the Salo Mio Restaurantl3, and that the police could catch them if they could :get
     there .quickly. N:T., 1/12/17, at pp. 73-75.;.see also. Com..Exhibit..12. Additionally,
     Ms. Sandt's.husband (hereinafter; "Mr. Sande"}`is. heard in the bacicgraund of the
     911. tape indicating to Ms. Sandt that. the minivan toward whic.h.tlie suspects were
     running was aHonda Odyssey. See Com. Exhibit 12 .Ms. Sandt :then .relayed this.
     information to the: 911 operator.. Id. Appel lant. argues that the .introduction of this
     911 tape. violated Appellant's right to confront. Mr.. Sandt because he was
     unavailable to testify as. to his knowledge regarding the make and.. model of the
     minivan and because Ms. Sandt was not able to personally identify the minivan as
     aHonda Odyssey at the time she:placed the 911. call.

      Initially, we point out that, via the .discovery process, defense counsel had proper
      notice of this. 911 *tape and its contents well before the start of trial. Further,- Mr.
       Sandt was not named on the Commonwealth's list of witnesses .it intended to call at
      Irial, which list was pro vided :to defense counsel prior to trial. N..T., 1/12/17; at pp:
       92=93, 979$ ;..1 Q3.. Rather thanp.resenting.this Court with an appropriate.Mation in
       Limine on this .issue of .Mr. Sandt's availability as atrial witness, counsel for
       Appellant waited until right `before W. Saiidt was about to testify during the ,trial to
       present this issue to the Court:

      Nevertheless, it was not error for the jury to hear the contents of the 911 tape because:
      the statement' therein were. noritestimanial. With respect to the .Confrontation
      C.l:ause, the-Sixth Amendtitent of the. United States Constitution provides:. "   [i]n all.
                                                                                        .

      criininal-.proceedings the. accused shall.enjoy the right ... to .be confronted with the
      witnesses against him." The United States Supreme.Court found that this Clause is
      applicable whemthe statement elicited is "testimonial:" In Crawford v'Washington,_
      the Supreme Court field thattestimonial statements.by declarants'who do not'appear
      at: trial may not be .admitted unless the declarant is unavailable and the defendant:
       had aprior opportunity :to;cross-examine the declarant. Cranford v. Washington ,
       541 U.S. 36, 51, 124 S. Ct. 1354., 13.64, 158 L. Ed. 2d 177 (2004). Here, however,
       the Confrontation Clause is not implicated because the statements-at issue in twe
       911 tape are nontestimonial..

      -In.Davis v: Washington, where the statetiments at:issue were from avictim describing
       an ongoing. domestic disturbance to a91.1 operator, the Supreme Court defined what
       constitutes "testimonial" and "nontestimonial°' statements as follows:

                [S]tatements are -non.testimonial when trade in the course-of police
                interrogation under       Davis v. Washington, 547 U:S. 81.3;. 8.13-1.4, 126 S. Ct. 2266, 2268-69, 165 L. Ed.
      2d 224 (2006). The Court further stated, "A 911 call ......and at least the initial
      interrogation*-conducted in connection with a. 911 call; is ordinarily not designed
       primarily to establish or-prove some past fact ;but to describe current. circumstances
       requiring. police assistance." Id. at :827 (internal citations and. punctuation: omitted),

       Further, in.Michigan v.:Bryant, the Supreme Court found that astatement.made to
       law enforcement for the primary purpose of'responding to an.ongoing emergency is
       nontestimon'ial grid not within.the.scope of the Confrontation Clause: Michigan v:
       Bryani,562 U.S. 344, 370, 131 S: Ct: 1143, 1162, 170 L. Ed. 2d 93 (20,11). The
       Btyant Court stated, *."Tic existence and duration of-an emergency depend on the.
       type and scope of.danger posed to the victim, the police,.and .the public." Id;. at370
       71.

       Instantly, because the 911 call at issue was .made for the .primary purpose of
       responding. to an ongoing emergency, it consists of nontestimonial evidence:which
       falls outside of the.Confrontati.on Clause and need only satisfy the Evidence Rules
       for admissibility. See Com. v. Williams, 103 A.3d 354 (Pa. Super.. 2014). In
       Commonwealth v..Hood; 872 A.-2d 175 '(Pa. Super. 2005), 'the Pennsylvania
       Superior Court found that astatement in:a 9.11 call can be either an excited utterance
       or present sense impression if the surrounding circumstances .indicate that the caller
       actually witnessed what they described.in the call. Id. at 1.84.

        In the;instant   matter,   Ms. Sandt's -statements consisted of excited utterances as'she
        described ; in ahurried manner.., .that she had. just: heard shots fired in the. City of
        Easton. This call was made to the :9 11 dispatcher as Mr. arid. Ms..Sandt. were.
        observing the event,transpire at around 5:45 p:in...on the evening in question. .Ms..
        Sandt.indicated in .the call that she observed two men run off toward aminivan and
        asked for the dispatcher to quicldy send police :so that -the suspects could .be
        apprehended. Therefore, -it is clear that all of the descriptive statements made in this
        call; including. the description of the minivan as a Honda Odyssey, were made
        during an ongoing erriergency.and to prevent any further.danger"to the public.

        Evidence. adduced at Appellant's. trial contained sufficient "other corroborating
        evidence" to justify the admission of the 9I.1.tape at-is sue.. Hood at 184'. This
        other evidence that corroborates* Ms: Sandt's .statement_ that .the .minivan she
        observed Was adark colored Honda Odyssey includes the video. recovered from the
        Sole Mo. Restaurant that depicts two males running toward adark colored minivan,
        as well as other witnesses who testified that they observed suspects running from
        `the scene toward: the Sole Mio Restaurant,

         As such,. the testimony of neither Ms..Sandt nor Mr. Sandt was:requiced with respect
         to this call as the, statements made. in the 911. call are nontestimonial statements. not
         subject to the Confrontation Clause and do not constitute inadri'tissible hearsay.


'
14 Pursuant to.the: Rules of Evidence, statements.'made in 911 calls are adruissible hearsay:as either excited
utterances or present sense:irnpressions, as long as there is'corrobgrating.evidence presented.to: indicate*that the.
person who called actually witnessed what they *describe in the:call. Id:

                                                            23
           Further, tey were corroborated by..other .evidence adduced .at. trial. Therefore,-this
                      'not commit. an error when :it allowed the introduction of the statements
           Court.-did I
               o
           made in. the. 911 call.

Trial Court Opinion; 10/ 16/17, at pp. 19-22.(internal.footnote ornitted). 15

      G.   "The. Trial Court erred. in failitig to grant it. mistrial on `prosecutorial. misconduct when
           prosecutor express [sic] his personal belief when he:stated'that the.Appellant `G.ets.caught
           in alie.' 1119117 at p. 83."

           This issue* was raised at the time of trial, and it .was raised'in the context d.an ineffective

assistance of cQdnse.l claim: in Appellant's. counseled Amended Petition for Post-Conviction Relief: 16

Appellant argues -that Assistant District-Attorney.Pepper cotnniitted .prosecutorial misconduct'duririg

leis. closing when lie. misstated evidence thaf Appellant "gets caught in alie" when he tells officers:

wherehe was at. the time of the*inciddt% See'N.T.; 111912017 ;p, 83. This issue.lack.s any arguable

merit because the: objected -to comment was supported by ihe. evidence in this case and because the


remarks were not unfairly prejudicial.

            it is welkemablished that. a. prosecutor. may vigorously argue. his case to the jury. as long as his


 coitiments are ,supported by the evidence or constitute reasonable inferences therefrom.

 Commonwealth v. Washington, -549 Pa. 1.2,127, 70:0 A.2d 400, 407 .
                                                                  (1997)..Sp long as'the

 prosecutor's comments did not farm in the jury'sminds afixed bias and hostility towards. a

 defendant such that. the jury could not weigh.the evidence'and render atrue verdict, the prosecutor's




 's We note that appellate counsel for Appellant's co-defendant, Mr. Hugbes, had argued to. the Superior Court that
 the admission of Mr. 8andt's hearsay statements violated his.zonfrontation right because Mt..Saridt did not testify at
 trial. In an Opinion dated Apri13, 2019,'the Superior Court found no merit to this claim. Corrrmantvealtli v. Hughes,
 iss1009-18 (Pa. Super. Apr.. 3, 20.19).

  '
  6   The claim in Appel lant's_Amended PCRA Petition was set forth as follows:

             Defendant's .fourth claim for relief "is against.: Attorney Brost for failing: to advance a
             prosecutorial '.misconduct claim on appeal, In .ADA Pepper's closing, he instructs the jury that
             Defendant was. "caught in :a lie" to adetective regarding his location during the alleged murder
                 Defense counsel, Attomey'Riley, objects, °arguing to. the Court -Attomey Pepper blatantly
             misstated evidence. This objectioii was ovetTuled ... Attorney Sro failed to advance said claim
             on appeal: Defendant avers this was i  neffeetive assistance of counsel.-
                                                    .


                                                             24
                          }
                          1`




comments generally do not. constitute reversible error. Commonwealth v_ Hawkins ;549 Pa. 3.52,. 373,


701 A.2d 492, 503 (1997).

        Nothing indicates. that the jury was unable to render atrue verdict in the instant   case. See

Commonwealth v. Koehler, 558 Pa 334,      737 A.2d 225 (1999} (holding no relief warranted where

allegedly improper remark did not have the effect of rendering the jury unable to weigh the'evidence

.objectively). Assistant District Attorney Pepper did 'state that Appellant got "caught in alie    but this

comment was made in abroader'context in which he.ref6tenced additional relevant evidence froze

the testimony attrial, telling the jury as follows:

        Incidentally, [Appellant] gets caught in alie with the officers when he fist says I
        was over. aNorthampton Crossings on 248. Completely utterly out`of the. area when
        this occurred. When the officer said, you .know,. there.are videos over there,
        surveillance over there,. And then he fesses up ;all right. 1wasn't really there.

 N.T. 1/i9/20:17,.pp. $3-84: The.. prosecutor's   corn ment was not an untenable opinian,:but rather a

 comment supported by reasonable inferences to: be drawn from tyre     evidence.. See Commonwealth V.

 ,Tomes; 546 Pa: 161, 200, 683 AJd. 1L81, 1200.(1.996) (holding aprosecutor's justifiable comment

 that the jury should:find evidence. of defendant's guilt overwkieltr ing was. "clearly permissible'.

 Commonwealth v. b Amato, 5.1.4 Pa. 471, 489 ;.526 A.2d 300, 309.(1987} (noting aprosecutor is

 always allowed to argue that evidence: establishes. the defendant's guilt).

         Further, the Court must review prosecutors' comments to ascertain their prejudicial nature to

 the jury:. The determination whether the prosecutor's remarks were unfairly prejudicial rests within

 the sound discretian.bf the trial. court and wiJi. not lie overturned absent an abuse of discretion.

  Commonwealth v. Jubilee, 589*A.2d 1.l 12, l114 (Pa: Super. 1991}'(citations omitted). Here,.pot only

  has Appellant failed-to show 'this claim is of arguable merit. because. the P* rosecutor's comments were

  not objectionable, but Appellant has failed to show the existence of prejudice because any.possible

  prejudice engendered '
                       by the prosecutor's comments was cured by this. Court'.:s jury instructions.




                                                       25
        We instructed the jury that,they must rely upon their own recollection, not that of the

prosecution,land we also instructed the jury that.speeches of counsel are not part of the evidence.


These instructions were.as follows:

        As members of the jury, you are the sole. judges. of the facts of the case. You are
        the sole judges of any inferences. which: honestly arise froin those facts. And you,
        as. jurors, are the sole judges of the credibility of the witnesses. By credibility, I
        mean the believability of-the witnesses. You find the facts from the testimony of
        the. witnesses'and from every reasonable. inference.which naturally.arises from that
        testimony, as well as from physical. exhibits which may have been received into.
        evidence. They are. part of the.evidence. in the case and should be considered along
        with all of the testimony and any reasonable. inference of.fact which arises from. the
        testimony.

        The Commonwealth has.introduced evidence of statements that it claims were made
        by the defendants. Before you may consider.the statements as evidence against the
        defendants, you must .find that acrime was,. in fact,. committed; that the defendants,
        in fact, made the statements; and that the statements were voluntary. Otherwise,
         you must .disregard the statements.

         Each..juror should ultimately decide these questions for himself or .herself and
         thereby individually accept or reject the defendants' statements as evidence. You
         must not al IoW    fact that. Iadmitted the statement into evidence to influence you
         in any way during your deliberations.

N.T., 1/1.912017; pp. 106-107.

         We further instructed:

         Concerning argument of counsel, the speeches.. of -counsel are not: part. of the:
         evidence. And ,you should not consider them as such. However ; in deciding the.
         case; you should carefully consider and weigh the evidence in light of the various
         reasons and arguments that each lawyer presented.

         It is the right and duty of each lawyer to discuss the. evidence in amanner that is
         most favorable to .the side he represents. You:should be guided by each. lawyer's
         arguments to the extent that they are supported by the evidence and so.far as they
         aidyou in applying your own reason and common sense.

          However, you are not required to accept the arguments of the lawyers. It is for you
          and you alone to decide the case based on the evidence as it      presented from the
          witness stand and.in accordance with the. instructions that.I am now giving. you..


 Id. at. p. 121.




                                                     26
           For1he foregoing reasons, Appellant's claim for prosecutorial m'isconduct'as aresult of: the

prosecutor's comment that .Appellant got "caught'.in a.1ie" lacks merit..

      7.   "The Trial Court erred in .failing to grant .a mistrial on prosecutorial: misconduct when
           the prose                     made iris- statements. of the fact of the record when he stated
           that the Appeitllant .[siel said .that "I really was not their [Mel "anti he "fesses .up" [sic]
           111:9117 at p..83 and 1.11911:7 at p.'85, "we haven't pushed the issue of Mr: Holton`dealing
           drugs:" 1/19/17 at 67,.77:'

           With respect .to the alleged misstatements of fact during the prosecutor's closing when* the

prosecutor alluded to the fact that Appellant "fesses up", this statement was. directly related to the

portion of.the proseeutor's:closing.when Assistant District Attorney Pepper stated. that Appellant

"gets caught in afie."" Therefore, for the: reasons addressed above with respect to Appellant's issue

number 6, this issue lacks merit;

           With respect -to the alleged misstateinents of fact regarding "Mr: Holton dealing drugs", this

issue also'has no merit. Assistant District. Attorney Pepper told: the jury during closing arguments:

  We haven't.pushed the issue of Mr. Holton dealing drugs: The defense.has suggested that to you,

 particularly Mt. Riley. It*.may very well. have been. Also about. rival :drug dealers: Ican't suggest that

 to you. Let the evidence take you where it.will." N.T., 1119/17; p.. 67. Later during the prosecutor's..

 closing ;he stated with respect to this issue: ."Again, we didn't put the drug rivalry :out there. The

 Defense .did: It's entirely possible. W6*don't know." Id. at. p. 77,

            Given.these statements of the .prosecutor, it is clear that the prosecutor was telling the jury

 that any potential "drug rivalry" was something tizat.the jury needed. to determine based on. the

 evidence of record. This reference to a. drug rivalry was also reasonably'inferred from the evidence


 17   As stated above, the statements made during Assistant District Attorney. Pepper'.s..closing   to which Appellant:
 -refers is, in relevant part, the. following:

            Incidentally, Robinson gets edught in -
                                                  *a lie with the officers .when he first. stay sIwas'over at'
            Northampton. Crossings on 248.' Completely utterly out of the area when this .occu'rred. When
            the officer said,.you    know; there are videos. over there, surveillance over there. .-And then he.
            fesses   .up; all right. Iwasn't really tliere.

  N.T. 1/19/17 of pp. 83-84 (emphasis added).

                                                                27
presented at trial. By virtue of our Opinion and, Order dated November 14, 2016, we permitted the

introductiQn.of evidence relating to adrug deal that occurred on the date of the homicide, including

any photographs and .testimony related to the drug deal. We also found, pre-trial; that the evidence. of

record indicated that. because the transaction was. drug-related, it .was directly probative .as' it goes to

the inotive.of the homicide. As aresult, this evidence was presented to the' jury throughout the trial.

          Further, we read acautionaryinstr6ction to the jury, which, although it:was an instruction

following opening statements and given at the outset of trial, goes directly to statements made during

the prosecutor's closing concerning drug activity. The cautionary instruction given to'the jury was as

fol lows:

          In opening statements,. you heard .reference. to the defendants being drug dealers:
          The Commonwealth may present evidence to: suggest that the defendants were
          together. on the .day of the homicide participating in a drug transaction. This
          evidence may be considered as.*possible motive. However, the defendants. are not
          0111641 for being drug dealer& You may not convict the'defendants merely because.
          you may find that they:inayhave, been*involved with drug activity. Rather, you may
          only convict the defendants if you find 'beyond a reasonable doubt that they
          committed ahomicide of the victim and /or were engaged in aconspiracy to commit
          ahomicide as I'll further instruct you at. the end .of the case.

N.T., i/10/17, at.pp, 87-88; see also id. at. pp 7b=77.

            Moreover, as set.forth above, .we instructed the jury that speeches ofcounse1..are. not part of

 the evidence and tliey should not be considered as such. Therefore ;the .prosecutor's torments,

 referring .to.the victim as:a "drug.dealer" and.mentioning a"drug rivalry",*which comments were

 substantiated by .evidence at trial and accoinpanied by acautionary instruction, did not prejudice

 Appellant such that the jury .could not fairly reach averdict.

     8.     "The Trial Court erred in failing to grant amistrial on prosecutorial misconduct when.
            prosecutor reference to unrelated infamous crimes; OJ Simpson.and.the Bastori barn' ber
            case. 1/19(1..7 at p. 71 and 1/19117 at U."

            The: prosecutor's remarks about the OJ Simpson case as. referenced in.this :
                                                                                       alleged statement


 are. the followings



                                                       •
                                                       28.
           You heard about a. glove that Vas .picked up. .W Simpson ,if the glove doesn't fit
           and on and. on, That's not. this case. The detective* said, Ipicked it up. It Looked
           like it had been there for quite some time. Yeah, we sent.it:out. We got:an .unknown
           DNA. So what? If we*can: tmatch it to somebody, we can't match it to somebody:
           We.told.you that. We did 'n't hide. it. It has nbthing>to do with this case.

N.T. 1/1.912017, p. 7l. .The .prosecutor's.remarks about the "Boston bomber-case as.referenced in

this alleged.statement are the following.

            They have. thrown -up in your faces -the Boston bomber: -Please.              When you're
            desperate in *a case you throw up nonsense like that.        If.you recall in. the Boston
            bomber case, there was also video. There were: phone records. There were
            confessions.. There were all sorts aFthings: This'is not. the Boston.b.otnber,:case.....


Id at p. 73.
           .' s

             A review ofthese remarks in cogjunction'with the other testimony of record reveals that the

prosecutor simply noted prior. references to these."infalnotW' cases that were already of record. The

prosecutor related these.references to. other'relevantevidence in the case and -highlighted how the QJ

Simpson and Boston Bomber cases -
                                were actually dissimilar to Appellant'
                                                                     scase.In light of the legal

precedent provided satpra, these comments during the prosecutor's closing argument in no way

 would have formed in the jury afixed bias' or hostility toward Appellant such that the jury could riot

 weigh the evidence and render atrue *veidict, especially considering the prior references made to

 these. cases during trial. Further, these comments were followed by*this Court's instructions to the

jury, which cured aiiy potential. prejudice.




 18We note that this. comment was made in response 'to the closing argument presented by.trial co unsel for Patrick
 Hughes who stated:.":.. [T]he representative,Mr. Sierra,told you that in the SDstdn Ma..rathon .
                                                                                                bornber case,.that's
 •watthey did, acell dump. ;and.
                               were able .
                                         to catch the folks that were involved there." Id.. at p. 23.

 V- efurther note that Joseph Sierra, the custodian of records for'T-Mobile U.S., testified during *tria1.
                                                                                                         about checking
 cell phone calls through "tower dumps." •   As :part of this testimony he stated, "`You know,most people that do tower
 dumps donq know what number they '      re looking for:The Boston bombi      ng,-that was done through .tower dumps near
 where the bomb:went off, that's how they found them. and found out•they were T-Mobile customers" N.T.,
      /
      11/2017, pp. •.188- l89.


                                                           29
      9.   "PCRA Court and PCRA Co unsel failed to comply with the. requirements `of
           Turner/Philey prior to .Counsel's "No=merit'brief letter["J an.d Moti©n.to WithdrAW .and
           PCRA Court's Order to dismiss when PCRA Counsel failed to add claims 5, $in original
           PCRA:Petition 4/30/2.024 at. p..5.5757,. and 58-6U:".

           As discussed herein., even if Appellant's PCRA. Counsel had litigated statements five and.

eight,' 9 the claims appurtenant to them would have been dismissed because they lacic:merit..See

discussron:supra, pp. 21-24 and.28-29.        "The threshold     inquiry im.ineffectiveness claims is whether

the issuelargum6ntltwic which counsel. has foregone.. and which forms the basis for the assertion of

ineffectiveness is of arguable merit" Commonwealth v: Kelley, 1:36 A.3d 101x7, 1012 (Pa.. Super.

2016) (internal citation.and punctuation omitted). Counsel, thus, will not be deemed to be ineffective


:for failing. to. assert ameritless claim. Id:

           Because Appellant. aannot*establish that these underlying claims have .arguable merit,, -
                                                                                                   PCRA

Counsel's decision to* forego these meritless issues cannot properly serve as the. basis of aclaim of

ineffective assistance of counsel. Therefore, Appellant is entitled to no relief on this alleged


statement of error.



      10. "Counsel failed to..oblect. during -trial and preserve for appeal an introduction of
          hearsay testimony that was used to describe his client as *a shooter."

           It appears that. by raising. this issue Appellant. is attempting to assert an ineffective assistance

of counsel claim as against liisIrial counsel. However', Appellant raises this issue for the first.time. in

this appeal. Appellant plainly states herein that trial counsel did not*raise this claim during trial.

Further,    this. claim was.not raised and.preserved in apost -trial motion, either directly or in the context-

of an ineffectiveness claim. This issue was.not         raised and preserved. in the original PCRA Petition or

                                                                                 eon appeal. See
 in the Amended PCRA Petition, and theneforejccannot.be raised for the first.tim .




 19We believe Appellant is referring to: issues numbered Sand 8raised herein, which are that his sixth amendment
 confrontation clause rights were violated because this Court failed to allow cross examination of Mr. Sandt.and that
 this-Court failed to grant.a mistrial due to remarks: made during the prosecutor's-closing statement-regarding certain
 "infamous crimes.."

                                                           30
Cammonivealth:.v. Fora, 44 .A.3d 1190, 120.1 .(Pa. Super. 2Q.12) (holding that claims ofPCRA

counsel irieffecfiveness cannot be raised for the first time after a.notice of appeal. has been taken from


the underlying PCRA matter). Because this :issue was not raised previously, it is waived.2o

         Even if this claim were       not deemed waived for failure to raise it previously, it is waived

because Appellant does not develop; this issue it! his 1925(b) Statement.such that. we are.

appropriately able     to: address same:.Pa.R.A.P. 1925 (b)( 4)(ii )provides. that an appellant's. statement of.

matters coritplained of on appeal must "concisely identify each error that the.:appellant intends to

assert*with sufficient detail to identify the.:issue to*be raised for the judge;               Pa:R.A.1': 1925(b)(4)(vii)

provides that, alI issues not raised in accordance with subsection (b) ofthi§ rule are waived. Here, the

trial testimony was voluminous ;and Appel.lant's Concise Statement of Matters simply references

testimony describing him as a"shooter." We* *are unclear as to what testimony Appellant is referring;

and because Appellant failed to develop this contention in anymore detail, thisIssue: is waived.

                                                      IV.       Conclusion

         Based on the foregoing analysis, .Appellant's appeal should be denied, and the final Order


dated.January27, 2021, dismissing Appellant's PCRA Petition should be affirmed.




                                                                     BY THE COURT,




                                                                     JENNIFER R.. SLET VOLD:, JUD GE .


DATE:•3i••' l




'
2DW.e also note. that to. the extent Appellate .'t.s asserting ineffectiveness agairist.h.is appellate counsel. regarding this
issue, we submit that appellate counsel cannot be deenied .ineffecti•e for failing to raise claims that were defaulted.
..below. Sac   Cuallmimvealth   V. Fletchar, .604. Pa. 493, 555; 986 A;2d 759,797 (2009)..

                                                               31